Back to Contents



EXHIBIT 10.3.2

CONFORMED COPY


ISDA MASTER AGREEMENT

6 JUNE 2007


ML MBS SERVICES LIMITED
(Party A)

HOLMES MASTER ISSUER PLC
(Party B)

THE BANK OF NEW YORK, LONDON BRANCH
(as Security Trustee)

International Swap Dealers Association, Inc.


ALLEN & OVERY

Allen & Overy LLP


--------------------------------------------------------------------------------






Back to Contents



BETWEEN:


(1) ML MBS SERVICES LIMITED (Party A);


(2) HOLMES MASTER ISSUER PLC (Party B); and


(3) THE BANK OF NEW YORK, LONDON BRANCH (as Security Trustee), have entered
and/or anticipate entering into one or more transactions (each a Transaction)
that are or will be governed by this Master Agreement, which includes the
schedule (the Schedule), and the documents and other confirming evidence (each a
Confirmation) exchanged between the parties confirming those Transactions.


ACCORDINGLY, THE PARTIES AGREE as follows:


1. INTERPRETATION


1.1 Definitions


  The terms defined in Clause 14 and in the Schedule will have the meanings
therein specified for the purpose of this Master Agreement.


1.2 Inconsistency


  In the event of any inconsistency between the provisions of the Schedule and
the other provisions of this Master Agreement, the Schedule will prevail. In the
event of any inconsistency between the provisions of any Confirmation and this
Master Agreement (including the Schedule), such Confirmation will prevail for
the purpose of the relevant Transaction.


1.3 Single Agreement


  All Transactions are entered into in reliance on the fact that this Master
Agreement and all Confirmations form a single agreement between the parties
(collectively referred to as this Agreement), and the parties would not
otherwise enter into any Transactions.


2. OBLIGATIONS


2.1 General Conditions


(a) Each party will make each payment or delivery specified in each Confirmation
to be made by it, subject to the other provisions of this Agreement.


(b) Payments under this Agreement will be made on the due date for value on that
date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency. Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.


(c) Each obligation of each party under Clause 2.1(a) is subject to (i) the
condition precedent that no Event of Default or Potential Event of Default with
respect to the other party has occurred and is continuing, (ii) the condition
precedent that no Early Termination Date in respect of the relevant Transaction
has occurred or been effectively designated and (iii) each other applicable
condition precedent specified in this Agreement.


1


--------------------------------------------------------------------------------





Back to Contents



2.2 Change of Account


  Either party may change its account for receiving a payment or delivery by
giving notice to the other party at least five Local Business Days prior to the
scheduled date for the payment or delivery to which such change applies unless
such other party gives timely notice of a reasonable objection to such change.


2.3 Netting


  If on any date amounts would otherwise be payable:


  (a) in the same currency; and


  (b) in respect of the same Transaction,


  by each party to the other, then, on such date, each party’s obligation to
make payment of any such amount will be automatically satisfied and discharged
and, if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by whom the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.


  The parties may elect in respect of two or more Transactions that a net amount
will be determined in respect of all amounts payable on the same date in the
same currency in respect of such Transactions, regardless of whether such
amounts are payable in respect of the same Transaction. The election may be made
in the Schedule or a Confirmation by specifying that subparagraph (b) above will
not apply to the Transactions identified as being subject to the election,
together with the starting date (in which case subparagraph (b) above will not,
or will cease to, apply to such Transactions from such date). This election may
be made separately for different groups of Transactions and will apply
separately to each pairing of Offices through which the parties make and receive
payments or deliveries.


2.4 Deduction or Withholding for Tax


(a) Gross-Up


  All payments under this Agreement will be made without any deduction or
withholding for or on account of any Tax unless such deduction or withholding is
required by any applicable law, as modified by the practice of any relevant
governmental revenue authority, then in effect. If a party is so required to
deduct or withhold, then that party (X) will:


  (i) promptly notify the other party (Y) of such requirement;


  (ii) pay to the relevant authorities the full amount required to be deducted
or withheld (including the full amount required to be deducted or withheld from
any additional amount paid by X to Y under this Clause 2.4) promptly upon the
earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against Y;


  (iii) promptly forward to Y an official receipt (or a certified copy), or
other documentation reasonably acceptable to Y, evidencing such payment to such
authorities; and


  (iv) if such Tax is an Indemnifiable Tax, pay to Y, in addition to the payment
to which Y is otherwise entitled under this Agreement, such additional amount as
is necessary to


2


--------------------------------------------------------------------------------





Back to Contents



      ensure that the net amount actually received by Y (free and clear of
Indemnifiable Taxes, whether assessed against X or Y) will equal the full amount
Y would have received had no such deduction or withholding been required.
However, X will not be required to pay any additional amount to Y to the extent
that it would not be required to be paid but for:


    (A) the failure by Y to comply with or perform any agreement contained in
Clause 4(a)(i), 4(a)(iii) or 4(d); or


    (B) the failure of a representation made by Y pursuant to Clause 3(f) to be
accurate and true unless such failure would not have occurred but for (I) any
action taken by a taxing authority, or brought in a court of competent
jurisdiction, on or after the date on which a Transaction is entered into
(regardless of whether such action is taken or brought with respect to a party
to this Agreement) or (II) a Change in Tax Law.


(b) Liability


  If:


  (i) X is required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, to make any deduction or withholding in
respect of which X would not be required to pay an additional amount to Y under
Clause 2.4(a)(iv);


  (ii) X does not so deduct or withhold; and


  (iii) a liability resulting from such Tax is assessed directly against X,


  then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Clause 4(a)(i), 4(a)(iii) or 4(d)).


2.5 Default Interest; Other Amounts


  Prior to the occurrence or effective designation of an Early Termination Date
in respect of the relevant Transaction, a party that defaults in the performance
of any payment obligation will, to the extent permitted by law and subject to
Clause 6.3, be required to pay interest (before as well as after judgment) on
the overdue amount to the other party on demand in the same currency as such
overdue amount, for the period from (and including) the original due date for
payment to (but excluding) the date of actual payment, at the Default Rate. Such
interest will be calculated on the basis of daily compounding and the actual
number of days elapsed. If, prior to the occurrence or effective designation of
an Early Termination Date in respect of the relevant Transaction, a party
defaults in the performance of any obligation required to be settled by
delivery, it will compensate the other party on demand if and to the extent
provided for in the relevant Confirmation or elsewhere in this Agreement.


3


--------------------------------------------------------------------------------





Back to Contents



3. REPRESENTATIONS


  Each party represents to the other party (which representations will be deemed
to be repeated by each party on each date on which a Transaction is entered into
and, in the case of the representations in Clause 3(f), at all times until the
termination of this Agreement) that:


  (a) Basic Representations


    (i) Status


      It is duly organised and validly existing under the laws of the
jurisdiction of its organisation or incorporation and, if relevant under such
laws, in good standing;


    (ii) Powers


      It has the power to execute this Agreement and any other documentation
relating to this Agreement to which it is a party, to deliver this Agreement and
any other documentation relating to this Agreement that it is required by this
Agreement to deliver and to perform its obligations under this Agreement and any
obligations it has under any Credit Support Document to which it is a party and
has taken all necessary action to authorise such execution, delivery and
performance;


    (iii) No Violation or Conflict


      Such execution, delivery and performance do not violate or conflict with
any law applicable to it, any provision of its constitutional documents, any
order or judgment of any court or other agency of government applicable to it or
any of its assets or any contractual restriction binding on or affecting it or
any of its assets;


    (iv) Consents


      All governmental and other consents that are required to have been
obtained by it with respect to this Agreement or any Credit Support Document to
which it is a party have been obtained and are in full force and effect and all
conditions of any such consents have been complied with; and


    (v) Obligations Binding


      Its obligations under this Agreement and any Credit Support Document to
which it is a party constitute its legal, valid and binding obligations,
enforceable in accordance with their respective terms (subject to applicable
bankruptcy, reorganisation, insolvency, moratorium or similar laws affecting
creditors’ rights generally and subject, as to enforceability, to equitable
principles of general application (regardless of whether enforcement is sought
in a proceeding in equity or at law)).


  (b) Absence of Certain Events


    No Event of Default or Potential Event of Default or, to its knowledge,
Termination Event with respect to it has occurred and is continuing and no such
event or circumstance would occur as a result of its entering into or performing
its obligations under this Agreement or any Credit Support Document to which it
is a party.


4


--------------------------------------------------------------------------------





Back to Contents



  (c) Absence of Litigation


    There is not pending or, to its knowledge, threatened against it or any of
its Affiliates any action, suit or proceeding at law or in equity or before any
court, tribunal, governmental body, agency or official or any arbitrator that is
likely to affect the legality, validity or enforceability against it of this
Agreement or any Credit Support Document to which it is a party or its ability
to perform its obligations under this Agreement or such Credit Support Document.


  (d) Accuracy of Specified Information


    All applicable information that is furnished in writing by or on behalf of
it to the other party and is identified for the purpose of this Clause 3(d) in
the Schedule is, as of the date of the information, true, accurate and complete
in every material respect.


  (e) Payer Tax Representation


    Each representation specified in the Schedule as being made by it for the
purpose of this Clause 3(e) is accurate and true.


  (f) Payee Tax Representations


    Each representation specified in the Schedule as being made by it for the
purpose of this Clause 3(f) is accurate and true.


4. AGREEMENTS


  Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party:


  (a) Furnish Specified Information


    It will deliver to the other party or, in certain cases under subparagraph
(iii) below, to such government or taxing authority as the other party
reasonably directs:


    (i) any forms, documents or certificates relating to taxation specified in
the Schedule or any Confirmation;


    (ii) any other documents specified in the Schedule or any Confirmation; and


    (iii) upon reasonable demand by such other party, any form or document that
may be required or reasonably requested in writing in order to allow such other
party or its Credit Support Provider to make a payment under this Agreement or
any applicable Credit Support Document without any deduction or withholding for
or on account of any Tax or with such deduction or withholding at a reduced rate
(so long as the completion, execution or submission of such form or document
would not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to such other party and to be
executed and to be delivered with any reasonably required certification,


    in each case by the date specified in the Schedule or such Confirmation or,
if none is specified, as soon as reasonably practicable.


5


--------------------------------------------------------------------------------





Back to Contents



  (b) Maintain Authorisations


    It will use all reasonable efforts to maintain in full force and effect all
consents of any governmental or other authority that are required to be obtained
by it with respect to this Agreement or any Credit Support Document to which it
is a party and will use all reasonable efforts to obtain any that may become
necessary in the future.


  (c) Comply with Laws


    It will comply in all material respects with all applicable laws and orders
to which it may be subject if failure so to comply would materially impair its
ability to perform its obligations under this Agreement or any Credit Support
Document to which it is a party.


  (d) Tax Agreement


    It will give notice of any failure of a representation made by it under
Clause 3(f) to be accurate and true promptly upon learning of such failure.


  (e) Payment of Stamp Tax


    Subject to Clause 11, it will pay any Stamp Tax levied or imposed upon it or
in respect of its execution or performance of this Agreement by a jurisdiction
in which it is incorporated, organised, managed and controlled, or considered to
have its seat, or in which a branch or office through which it is acting for the
purpose of this Agreement is located (Stamp Tax Jurisdiction) and will indemnify
the other party against any Stamp Tax levied or imposed upon the other party or
in respect of the other party’s execution or performance of this Agreement by
any such Stamp Tax Jurisdiction which is not also a Stamp Tax Jurisdiction with
respect to the other party.


5. EVENTS OF DEFAULT AND TERMINATION EVENTS


5.1 Events of Default


  The occurrence at any time with respect to a party or, if applicable, any
Credit Support Provider of such party or any Specified Entity of such party of
any of the following events constitutes an event of default (an Event of
Default) with respect to such party:


  (a) Failure to Pay or Deliver


    Failure by the party to make, when due, any payment under this Agreement or
delivery under Clause 2.1(a) or 2.5 required to be made by it if such failure is
not remedied on or before the third Local Business Day after notice of such
failure is given to the party;


  (b) Breach of Agreement


    Failure by the party to comply with or perform any agreement or obligation
(other than an obligation to make any payment under this Agreement or delivery
under Clause 2.1(a) or 2.5 or to give notice of a Termination Event or any
agreement or obligation under Clause 4(a)(i), 4(a)(iii) or 4(d)) to be complied
with or performed by the party in accordance with this Agreement if such failure
is not remedied on or before the 13th day after notice of such failure is given
to the party;


6


--------------------------------------------------------------------------------





Back to Contents



  (c) Credit Support Default


    (i) Failure by the party or any Credit Support Provider of such party to
comply with or perform any agreement or obligation to be complied with or
performed by it in accordance with any Credit Support Document if such failure
is continuing after any applicable grace period has elapsed;


    (ii) the expiration or termination of such Credit Support Document or the
failing or ceasing of such Credit Support Document to be in full force and
effect for the purpose of this Agreement (in either case other than in
accordance with its terms) prior to the satisfaction of all obligations of such
party under each Transaction to which such Credit Support Document relates
without the written consent of the other party; or


    (iii) the party or such Credit Support Provider disaffirms, disclaims,
repudiates or rejects, in whole or in part, or challenges the validity of, such
Credit Support Document;


  (d) Misrepresentation


    A representation (other than a representation under Clause 3(e) or (f)) made
or repeated or deemed to have been made or repeated by the party or any Credit
Support Provider of such party in this Agreement or any Credit Support Document
proves to have been incorrect or misleading in any material respect when made or
repeated or deemed to have been made or repeated;


  (e) Default under Specified Transaction


    The party, any Credit Support Provider of such party or any applicable
Specified Entity of such party (i) defaults under a Specified Transaction and,
after giving effect to any applicable notice requirement or grace period, there
occurs a liquidation of, an acceleration of obligations under, or an early
termination of, that Specified Transaction, (ii) defaults, after giving effect
to any applicable notice requirement or grace period, in making any payment or
delivery due on the last payment, delivery or exchange date of, or any payment
on early termination of, a Specified Transaction (or such default continues for
at least three Local Business Days if there is no applicable notice requirement
or grace period) or (iii) disaffirms, disclaims, repudiates or rejects, in whole
or in part, a Specified Transaction (or such action is taken by any person or
entity appointed or empowered to operate it or act on its behalf);


  (f) Cross Default


    If Cross Default is specified in the Schedule as applying to the party, the
occurrence or existence of (i) a default, event of default or other similar
condition or event (however described) in respect of such party, any Credit
Support Provider of such party or any applicable Specified Entity of such party
under one or more agreements or instruments relating to Specified Indebtedness
of any of them (individually or collectively) in an aggregate amount of not less
than the applicable Threshold Amount (as specified in the Schedule) which has
resulted in such Specified Indebtedness becoming, or becoming capable at such
time of being declared, due and payable under such agreements or instruments,
before it would otherwise have been due and payable or (ii) a default by such
party, such Credit Support Provider or such Specified Entity (individually or
collectively) in making one or more payments on the due date thereof in an
aggregate amount of not less than the applicable Threshold Amount under such
agreements or instruments (after giving effect to any applicable notice
requirement or grace period);


7


--------------------------------------------------------------------------------





Back to Contents



  (g) Bankruptcy


    The party, any Credit Support Provider of such party or any applicable
Specified Entity of such party:


    (i) is dissolved (other than pursuant to a consolidation, amalgamation or
merger);


    (ii) becomes insolvent or is unable to pay its debts or fails or admits in
writing its inability generally to pay its debts as they become due;


    (iii) makes a general assignment, arrangement or composition with or for the
benefit of its creditors;


    (iv) institutes or has instituted against it a proceeding seeking a judgment
of insolvency or bankruptcy or any other relief under any bankruptcy or
insolvency law or other similar law affecting creditors’ rights, or a petition
is presented for its winding-up or liquidation, and, in the case of any such
proceeding or petition instituted or presented against it, such proceeding or
petition (A) results in a judgment of insolvency or bankruptcy or the entry of
an order for relief or the making of an order for its winding-up or liquidation
or (B) is not dismissed, discharged, stayed or restrained in each case within 30
days of the institution or presentation thereof;


    (v) has a resolution passed for its winding-up, official management or
liquidation (other than pursuant to a consolidation, amalgamation or merger);


    (vi) seeks or becomes subject to the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for it or for all or substantially all its assets;


    (vii) has a secured party take possession of all or substantially all its
assets or has a distress, execution, attachment, sequestration or other legal
process levied, enforced or sued on or against all or substantially all its
assets and such secured party maintains possession, or any such process is not
dismissed, discharged, stayed or restrained, in each case within 30 days
thereafter;


    (viii) causes or is subject to any event with respect to it which, under the
applicable laws of any jurisdiction, has an analogous effect to any of the
events specified in clauses (i) to (vii) (inclusive); or


    (ix) takes any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the foregoing acts; or


  (h) Merger Without Assumption


    The party or any Credit Support Provider of such party consolidates or
amalgamates with, or merges with or into, or transfers all or substantially all
its assets to, another entity and, at the time of such consolidation,
amalgamation, merger or transfer:


    (i) the resulting, surviving or transferee entity fails to assume all the
obligations of such party or such Credit Support Provider under this Agreement
or any Credit Support Document to which it or its predecessor was a party by
operation of law or pursuant to an agreement reasonably satisfactory to the
other party to this Agreement; or


8


--------------------------------------------------------------------------------





Back to Contents



    (ii) the benefits of any Credit Support Document fail to extend (without the
consent of the other party) to the performance by such resulting, surviving or
transferee entity of its obligations under this Agreement.


5.2 Termination Events


  The occurrence at any time with respect to a party or, if applicable, any
Credit Support Provider of such party or any Specified Entity of such party of
any event specified below constitutes an Illegality if the event is specified in
(a) below, a Tax Event if the event is specified in (b) below or a Tax Event
Upon Merger if the event is specified in (c) below, and, if specified to be
applicable, a Credit Event Upon Merger if the event is specified pursuant to (d)
below or an Additional Termination Event if the event is specified pursuant to
(e) below:


  (a) Illegality


    Due to the adoption of, or any change in, any applicable law after the date
on which a Transaction is entered into, or due to the promulgation of, or any
change in, the interpretation by any court, tribunal or regulatory authority
with competent jurisdiction of any applicable law after such date, it becomes
unlawful (other than as a result of a breach by the party of Clause 4(b)) for
such party (which will be the Affected Party):


    (i) to perform any absolute or contingent obligation to make a payment or
delivery or to receive a payment or delivery in respect of such Transaction or
to comply with any other material provision of this Agreement relating to such
Transaction; or


    (ii) to perform, or for any Credit Support Provider of such party to
perform, any contingent or other obligation which the party (or such Credit
Support Provider) has under any Credit Support Document relating to such
Transaction;


  (b) Tax Event


    Due to (i) any action taken by a taxing authority, or brought in a court of
competent jurisdiction, on or after the date on which a Transaction is entered
into (regardless of whether such action is taken or brought with respect to a
party to this Agreement) or (ii) a Change in Tax Law, the party (which will be
the Affected Party) will, or there is a substantial likelihood that it will, on
the next succeeding Scheduled Payment Date (A) be required to pay to the other
party an additional amount in respect of an Indemnifiable Tax under Clause
2.4(a)(iv) (except in respect of interest under Clause 2.5, 6.4(b) or 6.5) or
(B) receive a payment from which an amount is required to be deducted or
withheld for or on account of a Tax (except in respect of interest under Clause
2.5, 6.4(b) or 6.5) and no additional amount is required to be paid in respect
of such Tax under Clause 2.4(a)(iv) (other than by reason of Clause
2.4(a)(iv)(A) or (B));


  (c) Tax Event Upon Merger


    The party (the Burdened Party) on the next succeeding Scheduled Payment Date
will either (i) be required to pay an additional amount in respect of an
Indemnifiable Tax under Clause 2.4(a)(iv) (except in respect of interest under
Clause 2.5, 6.4(b) or 6.5) or (ii) receive a payment from which an amount has
been deducted or withheld for or on account of any Indemnifiable Tax in respect
of which the other party is not required to pay an additional amount (other than
by reason of Clause 2.4(a)(iv)(A) or (B)), in either case as a result of a party
consolidating or amalgamating with, or merging with or into, or transferring all
or substantially all its assets to, another entity (which will be the Affected
Party) where such action does not constitute an event described in Clause
5.1(h);


9


--------------------------------------------------------------------------------





Back to Contents



  (d) Credit Event Upon Merger


    If Credit Event Upon Merger is specified in the Schedule as applying to the
party, such party (X), any Credit Support Provider of X or any applicable
Specified Entity of X consolidates or amalgamates with, or merges with or into,
or transfers all or substantially all its assets to, another entity and such
action does not constitute an event described in Clause 5.1(h) but the
creditworthiness of the resulting, surviving or transferee entity is materially
weaker than that of X, such Credit Support Provider or such Specified Entity, as
the case may be, immediately prior to such action (and, in such event, X or its
successor or transferee, as appropriate, will be the Affected Party); or


  (e) Additional Termination Event


    If any Additional Termination Event is specified in the Schedule or any
Confirmation as applying, the occurrence of such event (and, in such event, the
Affected Party or Affected Parties shall be as specified for such Additional
Termination Event in the Schedule or such Confirmation).


5.3 Event of Default and Illegality


  If an event or circumstance which would otherwise constitute or give rise to
an Event of Default also constitutes an Illegality, it will be treated as an
Illegality and will not constitute an Event of Default.


6. EARLY TERMINATION


6.1 Right to Terminate Following Event of Default


  If at any time an Event of Default with respect to a party (the Defaulting
Party) has occurred and is then continuing, the other party (the Non-defaulting
Party) may, by not more than 20 days notice to the Defaulting Party specifying
the relevant Event of Default, designate a day not earlier than the day such
notice is effective as an Early Termination Date in respect of all outstanding
Transactions. If, however, Automatic Early Termination is specified in the
Schedule as applying to a party, then an Early Termination Date in respect of
all outstanding Transactions will occur immediately upon the occurrence with
respect to such party of an Event of Default specified in Clause 5.1(g)(i),
(iii), (v), (vi) or, to the extent analogous thereto, (viii), and as of the time
immediately preceding the institution of the relevant proceeding or the
presentation of the relevant petition upon the occurrence with respect to such
party of an Event of Default specified in Clause 5.1(g)(iv) or, to the extent
analogous thereto, (viii).


6.2 Right to Terminate Following Termination Event


(a) Notice


  If a Termination Event occurs, an Affected Party will, promptly upon becoming
aware of it, notify the other party, specifying the nature of that Termination
Event and each Affected Transaction and will also give such other information
about that Termination Event as the other party may reasonably require.


(b) Transfer to Avoid Termination Event


  If either an Illegality under Clause 5.2(a)(i) or a Tax Event occurs and there
is only one Affected Party, or if a Tax Event Upon Merger occurs and the
Burdened Party is the Affected Party, the Affected Party will, as a condition to
its right to designate an Early Termination Date under Clause 6.2(d), use all
reasonable efforts (which will not require such party to incur a loss, excluding


10


--------------------------------------------------------------------------------





Back to Contents



  immaterial, incidental expenses) to transfer within 20 days after it gives
notice under Clause 6.2(a) all its rights and obligations under this Agreement
in respect of the Affected Transactions to another of its Offices or Affiliates
so that such Termination Event ceases to exist.


  If the Affected Party is not able to make such a transfer it will give notice
to the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Clause 6.2(a).


  Any such transfer by a party under this Clause 6.2(b) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party’s policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.


(c) Two Affected Parties


  If an Illegality under Clause 5.2(a)(i) or a Tax Event occurs and there are
two Affected Parties, each party will use all reasonable efforts to reach
agreement within 30 days after notice thereof is given under Clause 6.2(a) on
action to avoid that Termination Event.


(d) Right to Terminate


  If:


  (i) a transfer under Clause 6.2(b) or an agreement under Clause 6.2(c), as the
case may be, has not been effected with respect to all Affected Transactions
within 30 days after an Affected Party gives notice under Clause 6.2(a); or


  (ii) an Illegality under Clause 5.2(a)(ii), a Credit Event Upon Merger or an
Additional Termination Event occurs, or a Tax Event Upon Merger occurs and the
Burdened Party is not the Affected Party,


  either party in the case of an Illegality, the Burdened Party in the case of a
Tax Event Upon Merger, any Affected Party in the case of a Tax Event or an
Additional Termination Event if there is more than one Affected Party, or the
party which is not the Affected Party in the case of a Credit Event Upon Merger
or an Additional Termination Event if there is only one Affected Party may, by
not more than 20 days notice to the other party and provided that the relevant
Termination Event is then continuing, designate a day not earlier than the day
such notice is effective as an Early Termination Date in respect of all Affected
Transactions.


6.3 Effect of Designation


(a) If notice designating an Early Termination Date is given under Clause 6.1 or
6.2, the Early Termination Date will occur on the date so designated, whether or
not the relevant Event of Default or Termination Event is then continuing.


(b) Upon the occurrence or effective designation of an Early Termination Date,
no further payments or deliveries under Clause 2.1(a) or 2.5 in respect of the
Terminated Transactions will be required to be made, but without prejudice to
the other provisions of this Agreement. The amount, if any, payable in respect
of an Early Termination Date shall be determined pursuant to Clause 6.5.


11


--------------------------------------------------------------------------------





Back to Contents



6.4 Calculations


(a) Statement


  On or as soon as reasonably practicable following the occurrence of an Early
Termination Date, each party will make the calculations on its part, if any,
contemplated by Clause 6.5 and will provide to the other party a statement (i)
showing, in reasonable detail, such calculations (including all relevant
quotations and specifying any amount payable under Clause 6.5) and (ii) giving
details of the relevant account to which any amount payable to it is to be paid.
In the absence of written confirmation from the source of a quotation obtained
in determining a Market Quotation, the records of the party obtaining such
quotation will be conclusive evidence of the existence and accuracy of such
quotation.


(b) Payment Date


  An amount calculated as being due in respect of any Early Termination Date
under Clause 6.5 will be payable on the day that notice of the amount payable is
effective (in the case of an Early Termination Date which is designated or
occurs as a result of an Event of Default) and on the day which is two Local
Business Days after the day on which notice of the amount payable is effective
(in the case of an Early Termination Date which is designated as a result of a
Termination Event). Such amount will be paid together with (to the extent
permitted under applicable law) interest thereon (before as well as after
judgment) in the Termination Currency, from (and including) the relevant Early
Termination Date to (but excluding) the date such amount is paid, at the
Applicable Rate. Such interest will be calculated on the basis of daily
compounding and the actual number of days elapsed.


6.5 Payments on Early Termination


  If an Early Termination Date occurs, the following provisions shall apply
based on the parties’ election in the Schedule of a payment measure, either
Market Quotation or Loss, and a payment method, either the First Method or the
Second Method. If the parties fail to designate a payment measure or payment
method in the Schedule, it will be deemed that Market Quotation or the Second
Method, as the case may be, shall apply. The amount, if any, payable in respect
of an Early Termination Date and determined pursuant to this Clause will be
subject to any Set-off.


  (a) Events of Default


    If the Early Termination Date results from an Event of Default:


    (i) First Method and Market Quotation


      If the First Method and Market Quotation apply, the Defaulting Party will
pay to the Non-defaulting Party the excess, if a positive number, of (A) the sum
of the Settlement Amount (determined by the Non-defaulting Party) in respect of
the Terminated Transactions and the Termination Currency Equivalent of the
Unpaid Amounts owing to the Non-defaulting Party over (B) the Termination
Currency Equivalent of the Unpaid Amounts owing to the Defaulting Party.


    (ii) First Method and Loss


      If the First Method and Loss apply, the Defaulting Party will pay to the
Non-defaulting Party, if a positive number, the Non-defaulting Party’s Loss in
respect of this Agreement.


12


--------------------------------------------------------------------------------





Back to Contents



    (iii) Second Method and Market Quotation


      If the Second Method and Market Quotation apply, an amount will be payable
equal to (A) the sum of the Settlement Amount (determined by the Non-defaulting
Party) in respect of the Terminated Transactions and the Termination Currency
Equivalent of the Unpaid Amounts owing to the Non-defaulting Party less (B) the
Termination Currency Equivalent of the Unpaid Amounts owing to the Defaulting
Party. If that amount is a positive number, the Defaulting Party will pay it to
the Non-defaulting Party; if it is a negative number, the Non-defaulting Party
will pay the absolute value of that amount to the Defaulting Party.


    (iv) Second Method and Loss


      If the Second Method and Loss apply, an amount will be payable equal to
the Non-defaulting Party’s Loss in respect of this Agreement. If that amount is
a positive number, the Defaulting Party will pay it to the Non-defaulting Party;
if it is a negative number, the Non-defaulting Party will pay the absolute value
of that amount to the Defaulting Party.


  (b) Termination Events


    If the Early Termination Date results from a Termination Event:


    (i) One Affected Party


      If there is one Affected Party, the amount payable will be determined in
accordance with Clause 6.5(a)(iii), if Market Quotation applies, or Clause
6.5(a)(iv), if Loss applies, except that, in either case, references to the
Defaulting Party and to the Non-defaulting Party will be deemed to be references
to the Affected Party and the party which is not the Affected Party,
respectively, and, if Loss applies and fewer than all the Transactions are being
terminated, Loss shall be calculated in respect of all Terminated Transactions.


    (ii) Two Affected Parties


      If there are two Affected Parties:


      (A) if Market Quotation applies, each party will determine a Settlement
Amount in respect of the Terminated Transactions, and an amount will be payable
equal to (I) the sum of (a) one-half of the difference between the Settlement
Amount of the party with the higher Settlement Amount (X) and the Settlement
Amount of the party with the lower Settlement Amount (Y) and (b) the Termination
Currency Equivalent of the Unpaid Amounts owing to X less (II) the Termination
Currency Equivalent of the Unpaid Amounts owing to Y; and


      (B) if Loss applies, each party will determine its Loss in respect of this
Agreement (or, if fewer than all the Transactions are being terminated, in
respect of all Terminated Transactions) and an amount will be payable equal to
one-half of the difference between the Loss of the party with the higher Loss
(X) and the Loss of the party with the lower Loss (Y).


      If the amount payable is a positive number, Y will pay it to X; if it is a
negative number, X will pay the absolute value of that amount to Y.


13


--------------------------------------------------------------------------------





Back to Contents



  (c) Adjustment for Bankruptcy


    In circumstances where an Early Termination Date occurs because Automatic
Early Termination applies in respect of a party, the amount determined under
this Clause 6.5 will be subject to such adjustments as are appropriate and
permitted by law to reflect any payments or deliveries made by one party to the
other under this Agreement (and retained by such other party) during the period
from the relevant Early Termination Date to the date for payment determined
under Clause 6.4(b).


  (d) Pre-Estimate


    The parties agree that if Market Quotation applies an amount recoverable
under this Clause 6.5 is a reasonable pre-estimate of loss and not a penalty.
Such amount is payable for the loss of bargain and the loss of protection
against future risks and except as otherwise provided in this Agreement neither
party will be entitled to recover any additional damages as a consequence of
such losses.


7. TRANSFER


  Subject to Clause 6.2(b), neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by either party without the prior written consent of the
other party, except that:


  (a) a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and


  (b) a party may make such a transfer of all or any part of its interest in any
amount payable to it from a Defaulting Party under Clause 6.5.


  Any purported transfer that is not in compliance with this Clause will be
void.


8. CONTRACTUAL CURRENCY


8.1 Payment in the Contractual Currency


  Each payment under this Agreement will be made in the relevant currency
specified in this Agreement for that payment (the Contractual Currency). To the
extent permitted by applicable law, any obligation to make payments under this
Agreement in the Contractual Currency will not be discharged or satisfied by any
tender in any currency other than the Contractual Currency, except to the extent
such tender results in the actual receipt by the party to which payment is owed,
acting in a reasonable manner and in good faith in converting the currency so
tendered into the Contractual Currency, of the full amount in the Contractual
Currency of all amounts payable in respect of this Agreement. If for any reason
the amount in the Contractual Currency so received falls short of the amount in
the Contractual Currency payable in respect of this Agreement, the party
required to make the payment will, to the extent permitted by applicable law,
immediately pay such additional amount in the Contractual Currency as may be
necessary to compensate for the shortfall. If for any reason the amount in the
Contractual Currency so received exceeds the amount in the Contractual Currency
payable in respect of this Agreement, the party receiving the payment will
refund promptly the amount of such excess.


14


--------------------------------------------------------------------------------





Back to Contents



8.2 Judgments


  To the extent permitted by applicable law, if any judgment or order expressed
in a currency other than the Contractual Currency is rendered (a) for the
payment of any amount owing in respect of this Agreement, (b) for the payment of
any amount relating to any early termination in respect of this Agreement or (c)
in respect of a judgment or order of another court for the payment of any amount
described in (a) or (b) above, the party seeking recovery, after recovery in
full of the aggregate amount to which such party is entitled pursuant to the
judgment or order, will be entitled to receive immediately from the other party
the amount of any shortfall of the Contractual Currency received by such party
as a consequence of sums paid in such other currency and will refund promptly to
the other party any excess of the Contractual Currency received by such party as
a consequence of sums paid in such other currency if such shortfall or such
excess arises or results from any variation between the rate of exchange at
which the Contractual Currency is converted into the currency of the judgment or
order for the purposes of such judgment or order and the rate of exchange at
which such party is able, acting in a reasonable manner and in good faith in
converting the currency received into the Contractual Currency, to purchase the
Contractual Currency with the amount of the currency of the judgment or order
actually received by such party. The term rate of exchange includes, without
limitation, any premiums and costs of exchange payable in connection with the
purchase of or conversion into the Contractual Currency.


8.3 Separate Indemnities


  To the extent permitted by applicable law, these indemnities constitute
separate and independent obligations from the other obligations in this
Agreement, will be enforceable as separate and independent causes of action,
will apply notwithstanding any indulgence granted by the party to which any
payment is owed and will not be affected by judgment being obtained or claim or
proof being made for any other sums payable in respect of this Agreement.


8.4 Evidence of Loss


  For the purpose of this Clause 8, it will be sufficient for a party to
demonstrate that it would have suffered a loss had an actual exchange or
purchase been made.


9. MISCELLANEOUS


9.1 Entire Agreement


  This Agreement constitutes the entire agreement and understanding of the
parties with respect to its subject matter and supersedes all oral communication
and prior writings with respect thereto.


9.2 Amendments


  No amendment, modification or waiver in respect of this Agreement will be
effective unless in writing (including a writing evidenced by a facsimile
transmission) and executed by each of the parties or confirmed by an exchange of
telexes or electronic messages on an electronic messaging system.


9.3 Survival of Obligations


  Without prejudice to Clauses 2.1(c) and 6.3(b), the obligations of the parties
under this Agreement will survive the termination of any Transaction.


15


--------------------------------------------------------------------------------





Back to Contents



9.4 Remedies Cumulative


  Except as provided in this Agreement, the rights, powers, remedies and
privileges provided in this Agreement are cumulative and not exclusive of any
rights, powers, remedies and privileges provided by law.


9.5 Counterparts and Confirmations


(a) This Agreement (and each amendment, modification and waiver in respect of
it) may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original.


(b) The parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation shall be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes or by an exchange of electronic messages
on an electronic messaging system, which in each case will be sufficient for all
purposes to evidence a binding supplement to this Agreement. The parties will
specify therein or through another effective means that any such counterpart,
telex or electronic message constitutes a Confirmation.


9.6 No Waiver of Rights


  A failure or delay in exercising any right, power or privilege in respect of
this Agreement will not be presumed to operate as a waiver, and a single or
partial exercise of any right, power or privilege will not be presumed to
preclude any subsequent or further exercise, of that right, power or privilege
or the exercise of any other right, power or privilege.


9.7 Headings


  The headings used in this Agreement are for convenience of reference only and
are not to affect the construction of or to be taken into consideration in
interpreting this Agreement.


10. OFFICES; MULTIBRANCH PARTIES


10.1 If Clause 10.1 is specified in the Schedule as applying, each party that
enters into a Transaction through an Office other than its head or home office
represents to the other party that, notwithstanding the place of booking office
or jurisdiction of incorporation or organisation of such party, the obligations
of such party are the same as if it had entered into the Transaction through its
head or home office. This representation will be deemed to be repeated by such
party on each date on which a Transaction is entered into.


10.2 Neither party may change the Office through which it makes and receives
payments or deliveries for the purpose of a Transaction without the prior
written consent of the other party.


10.3 If a party is specified as a Multibranch Party in the Schedule, such
Multibranch Party may make and receive payments or deliveries under any
Transaction through any Office listed in the Schedule, and the Office through
which it makes and receives payments or deliveries with respect to a Transaction
will be specified in the relevant Confirmation.


11. EXPENSES


  A Defaulting Party will, on demand, indemnify and hold harmless the other
party for and against all reasonable out-of-pocket expenses, including legal
fees and Stamp Tax, incurred by such other party by reason of the enforcement
and protection of its rights under this Agreement or any Credit Support


16


--------------------------------------------------------------------------------





Back to Contents



  Document to which the Defaulting Party is a party or by reason of the early
termination of any Transaction, including, but not limited to, costs of
collection.


12. NOTICES


12.1 Effectiveness


  Any notice or other communication in respect of this Agreement may be given in
any manner set forth below (except that a notice or other communication under
Clause 5 or 6 may not be given by facsimile transmission or electronic messaging
system) to the address or number or in accordance with the electronic messaging
system details provided (see the Schedule) and will be deemed effective as
indicated:


  (a) if in writing and delivered in person or by courier, on the date it is
delivered;


  (b) if sent by telex, on the date the recipient’s answerback is received;


  (c) if sent by facsimile transmission, on the date that transmission is
received by a responsible employee of the recipient in legible form (it being
agreed that the burden of proving receipt will be on the sender and will not be
met by a transmission report generated by the sender’s facsimile machine);


  (d) if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date that mail is delivered or its
delivery is attempted; or


  (e) if sent by electronic messaging system, on the date that electronic
message is received,


  unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication shall be deemed given and
effective on the first following day that is a Local Business Day.


12.2 Change of Addresses


  Either party may by notice to the other change the address, telex or facsimile
number or electronic messaging system details at which notices or other
communications are to be given to it.


13. GOVERNING LAW AND JURISDICTION


13.1 Governing Law


  This Agreement will be governed by and construed in accordance with the law
specified in the Schedule.


13.2 Jurisdiction


  With respect to any suit, action or proceedings relating to this Agreement
(Proceedings), each party irrevocably:


  (a) submits to the jurisdiction of the English courts, if this Agreement is
expressed to be governed by English law, or to the non-exclusive jurisdiction of
the courts of the State of New York and the United States District Court located
in the Borough of Manhattan in New York City, if this Agreement is expressed to
be governed by the laws of the State of New York; and


17


--------------------------------------------------------------------------------





Back to Contents



  (b) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party.


  Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction (outside, if this Agreement is expressed to be governed
by English law, the Contracting States, as defined in Clause 1(3) of the Civil
Jurisdiction and Judgments Act 1982 or any modification, extension or
re-enactment thereof for the time being in force) nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.


13.3 Service of Process


  Each party irrevocably appoints the Process Agent (if any) specified opposite
its name in the Schedule to receive, for it and on its behalf, service of
process in any Proceedings. If for any reason any party’s Process Agent is
unable to act as such, such party will promptly notify the other party and
within 30 days appoint a substitute process agent acceptable to the other party.
The parties irrevocably consent to service of process given in the manner
provided for notices in Clause 12. Nothing in this Agreement will affect the
right of either party to serve process in any other manner permitted by law.


13.4 Waiver of Immunities


  Each party irrevocably waives, to the fullest extent permitted by applicable
law, with respect to itself and its revenues and assets (irrespective of their
use or intended use), all immunity on the grounds of sovereignty or other
similar grounds from (a) suit, (b) jurisdiction of any court, (c) relief by way
of injunction, order for specific performance or for recovery of property, (d)
attachment of its assets (whether before or after judgment) and (e) execution or
enforcement of any judgment to which it or its revenues or assets might
otherwise be entitled in any Proceedings in the courts of any jurisdiction and
irrevocably agrees, to the extent permitted by applicable law, that it will not
claim any such immunity in any Proceedings.


14. DEFINITIONS


  As used in this Agreement:


  Additional Termination Event has the meaning specified in Clause 5.2.


  Affected Party has the meaning specified in Clause 5.2.


  Affected Transactions means (a) with respect to any Termination Event
consisting of an Illegality, Tax Event or Tax Event Upon Merger, all
Transactions affected by the occurrence of such Termination Event and (b) with
respect to any other Termination Event, all Transactions.


  Affiliate means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person. For this purpose, control of
any entity or person means ownership of a majority of the voting power of the
entity or person.


  Applicable Rate means:


  (a) in respect of obligations payable or deliverable (or which would have been
but for Clause 2.1(c)) by a Defaulting Party, the Default Rate;


18


--------------------------------------------------------------------------------





Back to Contents



  (b) in respect of an obligation to pay an amount under Clause 6.5 of either
party from and after the date (determined in accordance with Clause 6.4(b)) on
which that amount is payable, the Default Rate;


  (c) in respect of all other obligations payable or deliverable (or which would
have been but for Clause 2.1(c)) by a Non-defaulting Party, the Non-default
Rate; and


  (d) in all other cases, the Termination Rate.


  Burdened Party has the meaning specified in Clause 5.2.


  Change in Tax Law means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs on or after the date on which the
relevant Transaction is entered into.


  consent includes a consent, approval, action, authorisation, exemption,
notice, filing, registration or exchange control consent.


  Credit Event Upon Merger has the meaning specified in Clause 5.2.


  Credit Support Document means any agreement or instrument that is specified as
such in this Agreement.


  Credit Support Provider has the meaning specified in the Schedule.


  Default Rate means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.


  Defaulting Party has the meaning specified in Clause 6.1.


  Early Termination Date means the date determined in accordance with Clause 6.1
or 6.2(d).


  Event of Default has the meaning specified in Clause 5.1 and, if applicable,
in the Schedule.


  Illegality has the meaning specified in Clause 5.2.


  Indemnifiable Tax means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organised, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).


  law includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority) and
lawful and unlawful will be construed accordingly.


  Local Business Day means, subject to the Schedule, a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
currency deposits) (a) in relation to any


19


--------------------------------------------------------------------------------





Back to Contents



  obligation under Clause 2.1(a), in the place(s) specified in the relevant
Confirmation or, if not so specified, as otherwise agreed by the parties in
writing or determined pursuant to provisions contained, or incorporated by
reference, in this Agreement, (b) in relation to any other payment, in the place
where the relevant account is located and, if different, in the principal
financial centre, if any, of the currency of such payment, (c) in relation to
any notice or other communication, including notice contemplated under Clause
5.1(a), in the city specified in the address for notice provided by the
recipient and, in the case of a notice contemplated by Clause 2.2, in the place
where the relevant new account is to be located and (d) in relation to Clause
5.1(e)(ii), in the relevant locations for performance with respect to such
Specified Transaction.


  Loss means, with respect to this Agreement or one or more Terminated
Transactions, as the case may be, and a party, the Termination Currency
Equivalent of an amount that party reasonably determines in good faith to be its
total losses and costs (or gain, in which case expressed as a negative number)
in connection with this Agreement or that Terminated Transaction or group of
Terminated Transactions, as the case may be, including any loss of bargain, cost
of funding or, at the election of such party but without duplication, loss or
cost incurred as a result of its terminating, liquidating, obtaining or
reestablishing any hedge or related trading position (or any gain resulting from
any of them). Loss includes losses and costs (or gains) in respect of any
payment or delivery required to have been made (assuming satisfaction of each
applicable condition precedent) on or before the relevant Early Termination Date
and not made, except, so as to avoid duplication, if Clause 6.5(a)(i) or (iii)
or 1.1(a)(a)(i)(i)(A)(A) applies. Loss does not include a party’s legal fees and
out-of-pocket expenses referred to under Clause 11. A party will determine its
Loss as of the relevant Early Termination Date, or, if that is not reasonably
practicable, as of the earliest date thereafter as is reasonably practicable. A
party may (but need not) determine its Loss by reference to quotations of
relevant rates or prices from one or more leading dealers in the relevant
markets.


  Market Quotation means, with respect to one or more Terminated Transactions
and a party making the determination, an amount determined on the basis of
quotations from Reference Market-makers. Each quotation will be for an amount,
if any, that would be paid to such party (expressed as a negative number) or by
such party (expressed as a positive number) in consideration of an agreement
between such party (taking into account any existing Credit Support Document
with respect to the obligations of such party) and the quoting Reference
Market-maker to enter into a transaction (the Replacement Transaction) that
would have the effect of preserving for such party the economic equivalent of
any payment or delivery (whether the underlying obligation was absolute or
contingent and assuming the satisfaction of each applicable condition precedent)
by the parties under Clause 2.1(a) in respect of such Terminated Transaction or
group of Terminated Transactions that would, but for the occurrence of the
relevant Early Termination Date, have been required after that date. For this
purpose, Unpaid Amounts in respect of the Terminated Transaction or group of
Terminated Transactions are to be excluded but, without limitation, any payment
or delivery that would, but for the relevant Early Termination Date, have been
required (assuming satisfaction of each applicable condition precedent) after
that Early Termination Date is to be included. The Replacement Transaction would
be subject to such documentation as such party and the Reference Market-maker
may, in good faith, agree. The party making the determination (or its agent)
will request each Reference Market-maker to provide its quotation to the extent
reasonably practicable as of the same day and time (without regard to different
time zones) on or as soon as reasonably practicable after the relevant Early
Termination Date. The day and time as of which those quotations are to be
obtained will be selected in good faith by the party obliged to make a
determination under Clause 6.5, and, if each party is so obliged, after
consultation with the other. If more than three quotations are provided, the
Market Quotation will be the arithmetic mean of the quotations, without regard
to the quotations having the highest and lowest values. If exactly three such
quotations are provided, the Market Quotation will be the quotation remaining
after disregarding the highest and lowest quotations. For this purpose, if more
than one quotation has the same highest value or lowest value, then one of such
quotations shall be disregarded. If fewer than


20


--------------------------------------------------------------------------------





Back to Contents



  three quotations are provided, it will be deemed that the Market Quotation in
respect of such Terminated Transaction or group of Terminated Transactions
cannot be determined.


  Non-default Rate means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the Non-defaulting Party (as certified by it) if
it were to fund the relevant amount.


  Non-defaulting Party has the meaning specified in Clause 6.1.


  Office means a branch or office of a party, which may be such party’s head or
home office.


  Potential Event of Default means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.


  Reference Market-makers means four leading dealers in the relevant market
selected by the party determining a Market Quotation in good faith (a) from
among dealers of the highest credit standing which satisfy all the criteria that
such party applies generally at the time in deciding whether to offer or to make
an extension of credit and (b) to the extent practicable, from among such
dealers having an office in the same city.


  Relevant Jurisdiction means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organised, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.


  Scheduled Payment Date means a date on which a payment or delivery is to be
made under Clause 2.1(a) with respect to a Transaction.


  Set-off means set-off, offset, combination of accounts, right of retention or
withholding or similar right or requirement to which the payer of an amount
under Clause 6 is entitled or subject (whether arising under this Agreement,
another contract, applicable law or otherwise) that is exercised by, or imposed
on, such payer.


  Settlement Amount means, with respect to a party and any Early Termination
Date, the sum of:


  (a) the Termination Currency Equivalent of the Market Quotations (whether
positive or negative) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation is determined; and


  (b) such party’s Loss (whether positive or negative and without reference to
any Unpaid Amounts) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation cannot be determined or would not (in
the reasonable belief of the party making the determination) produce a
commercially reasonable result.


  Specified Entity has the meaning specified in the Schedule.


  Specified Indebtedness means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.


  Specified Transaction means, subject to the Schedule, (a) any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into between one party to this Agreement (or any Credit Support Provider of such
party or any applicable Specified Entity of such party) and the other party to
this Agreement (or any Credit Support Provider of such other party or any
applicable Specified Entity of such other party) which is a rate swap
transaction, basis swap, forward rate


21


--------------------------------------------------------------------------------





Back to Contents



  transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions), (b) any combination of these transactions and (c) any other
transaction identified as a Specified Transaction in this Agreement or the
relevant confirmation.


  Stamp Tax means any stamp, registration, documentation or similar tax.


  Tax means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.


  Tax Event has the meaning specified in Clause 5.2.


  Tax Event Upon Merger has the meaning specified in Clause 5.2.


  Terminated Transactions means with respect to any Early Termination Date (a)
if resulting from a Termination Event, all Affected Transactions and (b) if
resulting from an Event of Default, all Transactions (in either case) in effect
immediately before the effectiveness of the notice designating that Early
Termination Date (or, if Automatic Early Termination applies, immediately before
that Early Termination Date).


  Termination Currency has the meaning specified in the Schedule.


  Termination Currency Equivalent means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
Other Currency), the amount in the Termination Currency determined by the party
making the relevant determination as being required to purchase such amount of
such Other Currency as at the relevant Early Termination Date, or, if the
relevant Market Quotation or Loss (as the case may be), is determined as of a
later date, that later date, with the Termination Currency at the rate equal to
the spot exchange rate of the foreign exchange agent (selected as provided
below) for the purchase of such Other Currency with the Termination Currency at
or about 11.00 a.m. (in the city in which such foreign exchange agent is
located) on such date as would be customary for the determination of such a rate
for the purchase of such Other Currency for value on the relevant Early
Termination Date or that later date. The foreign exchange agent will, if only
one party is obliged to make a determination under Clause 6.5, be selected in
good faith by that party and otherwise will be agreed by the parties.


  Termination Event means an Illegality, a Tax Event or a Tax Event Upon Merger
or, if specified to be applicable, a Credit Event Upon Merger or an Additional
Termination Event.


  Termination Rate means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.


  Unpaid Amounts owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for Clause
2.1(c)) to such party under Clause 2.1(a) on or prior to such Early Termination
Date and which remain unpaid as at such Early Termination Date and (b) in
respect of each Terminated Transaction, for each obligation under Clause 2.1(a)
which was (or would have been but for Clause 2.1(c)) required to be settled by
delivery to such party on or prior to such Early Termination Date and which has
not been so settled as at such Early Termination Date,


22


--------------------------------------------------------------------------------





Back to Contents



  an amount equal to the fair market value of that which was (or would have
been) required to be delivered as of the originally scheduled date for delivery,
in each case together with (to the extent permitted under applicable law)
interest, in the currency of such amounts, from (and including) the date such
amounts or obligations were or would have been required to have been paid or
performed to (but excluding) such Early Termination Date, at the Applicable
Rate. Such amounts of interest will be calculated on the basis of daily
compounding and the actual number of days elapsed. The fair market value of any
obligation referred to in clause (b) above shall be reasonably determined by the
party obliged to make the determination under Clause 6.5 or, if each party is so
obliged, it shall be the average of the Termination Currency Equivalents of the
fair market values reasonably determined by both parties.


IN WITNESS whereof the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.


23


--------------------------------------------------------------------------------





Back to Contents



SIGNATORIES




ML MBS SERVICES LIMITED
(Name of Party)

HOLMES MASTER ISSUER PLC
(Name of Party)


By:

/s/ PHIL JUNOD
Name:
Title:
Date:

By: /s/ T.C.R. SHEPHERD
Name:
Title:
Date:



THE BANK OF NEW YORK, LONDON BRANCH


By: /s/ D. PARENTE
Name:
Title:
Date:




24


--------------------------------------------------------------------------------





Back to Contents



DRAFT

SCHEDULE TO THE MASTER AGREEMENT

6 JUNE 2007


Between


ML MBS SERVICES LIMITED

and


HOLMES MASTER ISSUER PLC

and


THE BANK OF NEW YORK, LONDON BRANCH

1


--------------------------------------------------------------------------------





Back to Contents



Series 2 Class A1

SCHEDULE TO THE MASTER AGREEMENT

dated as of 6 June 2007

BETWEEN:


(1) ML MBS SERVICES LIMITED (Party A);


(2) HOLMES MASTER ISSUER PLC (Party B); and


(3) THE BANK OF NEW YORK, LONDON BRANCH (the Master Issuer Security Trustee,
which expression shall include its successors and assigns and which has agreed
to become a party to this Agreement solely for the purpose of taking the benefit
of or assuming the obligations under Part 5(2), Part 5(12) and Part 5(7.7) of
the Schedule to this Agreement).


PART 1

TERMINATION PROVISIONS

1. Specified Entity means in relation to Party A for the purpose of:


  Clause 5.1(e), none;


  Clause 5.1(f), none;


  Clause 5.1(g), none;


  Clause 5.2(d), none,


  and in relation to Party B for the purpose of:


  Clause 5.1(e), none;


  Clause 5.1(f), none;


  Clause 5.1(g), none;


  Clause 5.2(d), none.


2. Specified Transaction will have the meaning specified in Clause 14.


3. The Cross Default provisions of Clause 5.1(f) will not apply to Party A and
will not apply to Party B.


4. The Credit Event Upon Merger provisions of Clause 5.2(d) will not apply to
Party A and will not apply to Party B.


5. The Automatic Early Termination provision of Clause 6.1 will not apply to
Party A and will not apply to Party B.


6. Payments on Early Termination. For the purposes of Clause 6.5 and subject to
Part 5(16) of this Agreement:


1


--------------------------------------------------------------------------------





Back to Contents



  (a) Market Quotation will apply.


  (b) The Second Method will apply.


7. Termination Currency means Sterling.


8. Additional Termination Event will apply. In addition to the Additional
Termination Events set forth in Part 5(7.8) of this Agreement, the following
will each constitute an Additional Termination Event:


  (a) The Additional Tax Representation (as defined in Part 5(6) of this
Agreement) proves to have been incorrect or misleading in any material respect
when made or repeated or deemed to have been made or repeated. For the purpose
of the foregoing Additional Termination Event, Party A shall be the sole
Affected Party and all Transactions shall be Affected Transactions.


  (b) The Relevant Notes are redeemed in full in accordance with the provisions
of Condition 5.5 (Optional Redemption for Tax and other Reasons) of the Terms
and Conditions. In relation to the foregoing Additional Termination Event, for
the purposes of Clause 6.2(d) both parties shall be Affected Parties and all
Transactions shall be Affected Transactions and for the purposes of Clause 6.4
Party B shall be the sole Affected Party.


  (c) Party A has failed to comply with the requirements of Clause 4 of the Swap
Disclosure Agreement entered into by Party A and Party B subsequent to the date
hereof. For the purpose of the foregoing Termination Event, the Affected Party
will be Party A only.


PART 2

TAX REPRESENTATIONS

1. Payer Representations


  For the purpose of Clause 3(e) of this Agreement, Party A and Party B each
make the following representation:


  It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Clause 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to the other party under this Agreement. In making this
representation, it may rely on (i) the accuracy of any representations made by
the other party pursuant to Clause 3(f) of this Agreement, (ii) the satisfaction
of the agreement contained in Clause 4(a)(i) or 4(a)(iii) of this Agreement and
the accuracy and effectiveness of any document provided by the other party
pursuant to Clause 4(a)(i) or 4(a)(iii) of this Agreement and (iii) the
satisfaction of the agreement of the other party contained in Clause 4(d) of
this Agreement, provided that it will not be a breach of this representation
where reliance is placed on clause (ii) and the other party does not deliver a
form or document under Clause 4(a)(iii) by reason of material prejudice to its
legal or commercial position.


2. Payee Representations


  For the purposes of Clause 3(f) of this Agreement, Party A and Party B make no
representations.


2


--------------------------------------------------------------------------------





Back to Contents



PART 3

AGREEMENT TO DELIVER DOCUMENTS

For the purpose of Clauses 4(a)(i) and (ii) of this Agreement, each party agrees
to deliver the following documents, as applicable:

(a) Tax forms, documents or certificates to be delivered are: None.


(b) Other documents to be delivered are:


Party required to deliver Document
Form/Document/Certificate
Date by which to be delivered
Covered by Clause 3(d) Representation
Party A and Party B
Appropriate evidence of its signatory’s authority
On signing of this Agreement
Yes
        Party B
Certified copy of board resolution and constitutional documents
On signing of this Agreement
Yes
        Party A
Legal opinion in form and substance satisfactory to Party B
On signing of this Agreement
No
        Party B
Legal opinion in form and substance satisfactory to Party A
On signing of this Agreement
No


3


--------------------------------------------------------------------------------





Back to Contents



PART 4

MISCELLANEOUS

3. Addresses for Notices


  For the purpose of Clause 12.1(a) of this Agreement:


  Address for notices or communications to Party A:


  Address: Merrill Lynch Finance Centre
2 King Edward Street
London EC1A 1HQ


  Attention: Phil Junod


  Telephone No.:  +44 (0)2079960980


  Address for notices or communications to Party B:


  Address: c/o Abbey National plc
Abbey National House
2 Triton Square
Regent’s Place
London NW1 3AN


  Attention: Company Secretary


  Facsimile No.: +44 (0) 20 7756 5627


  Copy: c/o Abbey National plc
Abbey House (AAM129)
201 Grafton Gate EastMilton Keynes MK9 1AN


  Attention: Securitisation Team, Retail Credit Risk


  Facsimile No.: +44 (0) 1908 343 019  


  With a copy to the Master Issuer Security Trustee:


  Address: 40th Floor, One Canada Square
London E14 5AL


  Attention: Global Structured Finance - Corporate Trustee


  Facsimile No.: +44(0) 20 7964 6061/6399


4. Process Agent


  For the purpose of Clause 13(c) of this Agreement:


  Party A appoints as its Process Agent: None.


4


--------------------------------------------------------------------------------





Back to Contents



  Party B appoints as its Process Agent: None.


5. Offices


  The provisions of Clause 10(a) will apply to this Agreement.


6. Multibranch Party


  For the purpose of Clause 10(c) of this Agreement:


  Party A is not a Multibranch Party.


  Party B is not a Multibranch Party.


7. Calculation Agent


  The Calculation Agent is Party A.


8. Credit Support Document


  Details of any Credit Support Document:


  In respect of Party A, each of the Credit Support Annex dated on or about the
date of this Agreement and any Eligible Guarantee.


  In respect of Party B, none.


9. Credit Support Provider


  Credit Support Provider means in relation to Party A, Merrill Lynch & Co.,
Inc. (the Guarantor) and any other guarantor of Party A’s obligations under this
Agreement.


  Credit Support Provider means in relation to Party B, none.


10. Governing Law


  This Agreement will be governed by and construed in accordance with the laws
of England and Wales.


11. Netting of Payments


  Subparagraph (ii) of Clause 2(c) of this Agreement will apply to Transactions
entered into under this Agreement.


12. Affiliate will have the meaning specified in Clause 14 of this Agreement
save for the purpose of Clause 3(c) Absence of Litigation, Party A shall be
deemed to have no Affiliates.


5


--------------------------------------------------------------------------------





Back to Contents



PART 5

OTHER PROVISIONS

1. No Set-off


1.1 All payments under this Agreement will be made without set-off or
counterclaim, except as expressly provided for in Clause 6 or this Schedule.


1.2 Clause 6.5 is amended by the deletion of the following sentence:


  “The amount, if any, payable in respect of an Early Termination Date and
determined pursuant to this Clause will be subject to any Set-off.”


2. Security Interest


  Notwithstanding Clause 7, Party A hereby agrees and consents to the assignment
by way of security by Party B of its interests under this Agreement (without
prejudice to, and after giving effect to, any contractual netting provision
contained in this Agreement) to the Master Issuer Security Trustee (or any
successor thereto or permitted transferee) pursuant to and in accordance with
the Master Issuer Deed of Charge and acknowledges notice of such assignment.
Each of the parties hereby confirms and agrees that the Master Issuer Security
Trustee shall not be liable for any of the obligations of Party B hereunder.


3. Disapplication of certain Events of Default


  Clause 5.1(e) will not apply in respect of Party A.


  Clauses 5.1(b), 5.1(c), 5.1(d), 5.1(e), 5.1(g)(ii), (iii), (iv) (to the extent
that it relates to actions taken by Party A or its Affiliates), (6) (to the
extent that it relates to any appointment effected by or pursuant to the
Transaction Documents or any appointment that Party B has become subject to),
(7) and (9), and 5(a)(viii) will not apply in respect of Party B.


  Clause 5.1(g)(viii) will not apply to Party B to the extent that it relates to
Clauses 5.1(g)(ii), (iii), (iv) (to the extent that it relates to actions taken
by Party A or its Affiliates), (vi) and (vii).


4. Additional conditions to application of certain Termination Events


  The Agreement is amended by deleting Clause 6.2(b) in its entirety and
replacing it with the following:


  “(ii) Transfer or Restructuring to Avoid Termination Event. If either an
Illegality under Clause 5.2(a)(i) or a Tax Event occurs and there is only one
Affected Party, or if a Tax Event Upon Merger occurs and the Burdened Party is
the Affected Party, the Affected Party will, as a condition to its right to
designate an Early Termination Date under Clause 6.2(d), within 20 days after it
gives notice under Clause 6.2(a), (A) transfer all its rights and obligations
under this Agreement in respect of the Affected Transactions to another of its
Offices or Affiliates that is an Eligible Replacement so that such Termination
Event ceases to exist, provided that, in case of an Illegality, the Affected
Party will only be required to use all reasonable efforts (which will not
require such party to incur a loss, excluding immaterial, incidental expenses)
to cause such a transfer or (B) (in relation to a Tax Event or a Tax Event Upon
Merger only) replace the Affected Transaction(s) with one or more transactions
(1) with terms that (x) have the effect of preserving for Party B the economic
equivalent of all payment and delivery obligations (whether absolute or
contingent and assuming the satisfaction of


6


--------------------------------------------------------------------------------





Back to Contents




  each applicable condition precedent) under this Agreement immediately before
such replacement and (y) are, in all material respects, no less beneficial for
Party B than the terms of this Agreement immediately before such replacement, as
determined by Party B and (2) so that such Termination Event ceases to exist.


  If the Affected Party is not able to cause such a transfer or restructuring it
will give notice to the other party to that effect within such 20 day period,
whereupon the other party may effect such a transfer or cause such a
restructuring within 30 days after the notice is given under Clause 6.2(a).


  Any transfer by a party under clause (A) of this Clause 6.2(b) will be subject
to and conditional upon the prior written consent of the other party. Any
restructuring by a party under clause (B) of this Clause 6.2(b) will be subject
to and conditional upon the confirmation from the Rating Agencies (other than
Moody’s) that the restructuring will not adversely affect the then current
rating of the Relevant Notes and the prior written consent of the other party.”


5. Additional Event of Default


  The following will constitute an additional Event of Default with respect to
Party B:


  “The Note Trustee serves a Note Enforcement Notice in relation to the Relevant
Notes pursuant to Condition 9 of the Terms and Conditions on Party B (in which
case Party B shall be the Defaulting Party).”


6. Additional Tax Representation


6.1 Party A makes the following representation (the Additional Tax
Representation), which representation shall be deemed to be repeated at all
times until the end of each Transaction:


  (a) it is resident in the United Kingdom for United Kingdom tax purposes; or


  (b) it is party to each Transaction solely for the purposes of a trade (or
part of a trade) carried on by it in the United Kingdom through a permanent
establishment and otherwise than as agent or nominee of another person (as those
expressions are construed for the purposes of paragraph 31(6)(a) and (b) of
Schedule 26 to the Finance Act 2002, as amended or re-enacted from time to
time); or


  (c) it is resident in a jurisdiction that has a double taxation convention or
treaty with the United Kingdom which has effect by virtue of section 788 of the
Income and Corporation Taxes Act 1988 and under which provision, whether for
relief or otherwise, in relation to interest (as defined in the relevant treaty
or convention) is made and it is party to each Transaction otherwise than as
agent or nominee for another person (as those expressions are construed for the
purposes of paragraphs 31(7) and (8) of Schedule 26 to the Finance Act 2002, as
amended or re-enacted from time to time).


6.2 Clause 5.1(d) is amended with respect to Party A only by the insertion of
the following after the words “Clause 3(e) or(f))”:


  “or Part 5(6) of the Schedule”.


7


--------------------------------------------------------------------------------





Back to Contents



7. Rating Events


7.1 Initial S&P Rating Event


  In the event that the short-term, unsecured and unsubordinated debt
obligations of Party A (or its successor or permitted transferee) or any Credit
Support Provider from time to time in respect of Party A, if Party A or such
Credit Support Provider is a bank, broker/dealer, insurance company, structured
investment vehicle or derivative product company as contemplated by the S&P
Criteria as defined in the Credit Support Annex (any such entity a Financial
Institution), cease to be rated at least as high as “A-1” by Standard & Poor’s
Rating Services, a division of The McGraw-Hill Companies, Inc. (S&P) (an Initial
S&P Rating Event), then:


  (a) Party A will, within 10 Business Days (as defined in the Confirmation in
respect of the Transaction under this Agreement) of the occurrence of such
Initial S&P Rating Event, provide collateral under the provisions of the Credit
Support Annex; and


  (b) at its own discretion, and at its own cost, Party A may:


    (i) subject to Part 5 (17) below, transfer all of its rights and obligations
with respect of this Agreement to a replacement third party approved by the
Master Issuer Security Trustee, whose consent shall be given if either (1) the
short-term, unsecured and unsubordinated debt obligations of the entity are
rated at least “A-1” by S&P, or (2) such replacement third party is agreed
between Party A and S&P, provided that, in all cases, such action does not
result in any requirement for deduction or withholding for or on account of any
Tax;


    (ii) obtain a co-obligation or guarantee in respect of its rights and
obligations with respect to this Agreement from a third party satisfactory to
the Master Issuer Security Trustee (whose consent shall be given if the
short-term, unsecured and unsubordinated debt obligations of the co-obligor or
guarantor are rated at least “A-1” by S&P), provided that, in all cases, such
action does not result in any requirement for deduction or withholding for or on
account of any Tax; or


    (iii) take such other action as Party A may agree with S&P, provided that,
in all cases, such action does not result in any requirement for deduction or
withholding for or on account of any Tax.


7.2 Subsequent S&P Rating Event


  In the event that the short-term, unsecured and unsubordinated debt
obligations of Party A (or its successor or permitted transferee) or any Credit
Support Provider from time to time in respect of Party A cease to be rated at
least as high as “A-2” by S&P (or, if Party A or such Credit Support Provider is
not a Financial Institution, “A-1”) (such event, a Subsequent S&P Rating Event),
then Party A will:


  (a) within 10 Business Days (as defined in the Confirmation in respect of the
Transaction under this Agreement) of the occurrence of such Subsequent S&P
Rating Event, provide collateral under the provisions of the Credit Support
Annex (or, if at the time such Subsequent S&P Rating Event occurs, Party A has
provided collateral under the Credit Support Annex pursuant to subparagraph
7.1(a) above following an Initial S&P Rating Event, provide additional
collateral under the provisions of the Credit Support Annex); and


  (b) at its own cost and expense, use its best endeavours to take any of the
actions set out in subparagraph 7.1(b)(i)(i) or 7.1(b)(ii) above immediately
upon the occurrence of such


8


--------------------------------------------------------------------------------





Back to Contents



    Subsequent S&P Rating Event, to be implemented within 60 calendar days of
such Subsequent S&P Rating Event, or take such other action as Party A may agree
with S&P.


7.3 Moody’s Definitions


  Moody’s Short-term Rating means a rating assigned by Moody’s under its
short-term rating scale in respect of an entity’s short-term, unsecured and
unsubordinated debt obligations.


  “Relevant Entities” means Party A and any guarantor under an Eligible
Guarantee in respect of all of Party A’s present and future obligations under
this Agreement and, so long as ML MBS Services Limited is Party A, the
Guarantor.


  The “First Rating Trigger Requirements” shall apply so long as none of the
Relevant Entities has the First Trigger Required Ratings.


  An entity shall have the “First Trigger Required Ratings” (A) where such
entity is the subject of a Moody’s Short-term Rating, if such rating is
“Prime-1” and its long-term, unsecured and unsubordinated debt or counterparty
obligations are rated “A2” or above by Moody’s and (B) where such entity is not
the subject of a Moody’s Short-term Rating, if its long-term, unsecured and
unsubordinated debt or counterparty obligations are rated “A1” or above by
Moody’s.


  The “Second Rating Trigger Requirements” shall apply so long as none of the
Relevant Entities has the Second Trigger Required Ratings.


  An entity shall have the “Second Trigger Required Ratings” (A) where such
entity is the subject of a Moody’s Short-term Rating, if such rating is
“Prime-2” or above and its long-term, unsecured and unsubordinated debt or
counterparty obligations are rated “A3” or above by Moody’s and (B) where such
entity is not the subject of a Moody’s Short-term Rating, if its long-term,
unsecured and unsubordinated debt or counterparty obligations are rated “A3” or
above by Moody”s.


7.4 Subsequent Moody’s Rating Event


  So long as the Second Rating Trigger Requirements apply, Party A will at its
own cost use commercially reasonable efforts to, as soon as reasonably
practicable, procure either (A) an Eligible Guarantee in respect of all of Party
A’s present and future obligations under this Agreement to be provided by a
guarantor with the First Trigger Required Ratings and/or the Second Trigger
Required Ratings or (B) a transfer in accordance with Part 5(17) below.


7.5 Fitch Rating Event


  In the event that:


  (a) the long-term, unsecured and unsubordinated debt obligations of Party A
(or its successor or permitted transferee) or any Credit Support Provider from
time to time in respect of Party A cease to be rated at least as high as “A+”
(or its equivalent) by Fitch Ratings Ltd (Fitch); or


  (b) the short-term, unsecured and unsubordinated debt obligations of Party A
(or its successor or permitted transferee) or any Credit Support Provider from
time to time in respect of Party A cease to be rated at least as high as “F1”
(or its equivalent) by Fitch,


  and as a result of such cessation, the then current rating of the Relevant
Notes is downgraded by Fitch or placed under credit watch for possible downgrade
by Fitch (a Fitch Rating Event) then Party A will, on a reasonable efforts basis
within thirty days of the occurrence of such Fitch Rating Event, at its own
cost, either:


9


--------------------------------------------------------------------------------





Back to Contents



  (i) provide collateral under the Credit Support Annex;


  (ii) subject to Part 5(17) below, transfer all of its rights and obligations
with respect to this Agreement to a replacement third party satisfactory to the
Master Issuer Security Trustee (whose consent shall be given if the short-term,
unsecured and unsubordinated debt obligations of the third party and the
long-term, unsecured and unsubordinated debt obligations of the third party are
then rated not less than “F1” (or its equivalent) and “A+” (or its equivalent),
respectively, by Fitch or Fitch otherwise confirms that such transfer would
maintain the ratings of the Relevant Notes by Fitch at, or restore the rating of
the Relevant Notes by Fitch to, the level at which it was immediately prior to
such Fitch Rating Event), provided that, in all cases, such action does not
result in any requirement for deduction or withholding for or on account of any
Tax;


  (iii) obtain a co-obligation or guarantee of its rights and obligations with
respect to this Agreement from a third party satisfactory to the Master Issuer
Security Trustee (whose consent shall be given if the short-term, unsecured and
unsubordinated debt obligations of the third party and the long-term, unsecured
and unsubordinated debt obligations of the third party are then rated not less
than “F1” (or its equivalent) and “A+” (or its equivalent), respectively, by
Fitch or Fitch otherwise confirms that such co-obligation or guarantee would
maintain the rating of the Relevant Notes by Fitch at, or restore the rating of
the Relevant Notes by Fitch to, the level at which it was immediately prior to
such Fitch Rating Event), provided that, in all cases, such action does not
result in any requirement for deduction or withholding for or on account of any
Tax; or


  (iv) take such other action as Party A may agree with Fitch as will result in
the rating of the Relevant Notes by Fitch following the taking of such action
being maintained at, or restored to, the level at which it was immediately prior
to such Fitch Rating Event, provided that, in all cases, such action does not
result in any requirement for deduction or withholding for or on account of any
Tax.


    If any of subparagraphs 7.5(ii), 7.5(iii) or 7.5(iv) above are satisfied at
any time, Party A will not be required to transfer any additional collateral in
respect of such Fitch Rating Event.


7.6 First Subsequent Fitch Rating Event


  If:


  (a) the long-term, unsecured and unsubordinated debt obligations of Party A
(or its successor or permitted transferee) or any Credit Support Provider from
time to time in respect of Party A cease to be rated at least as high as “BBB+”
(or its equivalent) by Fitch; or


  (b) the rating of the short-term, unsecured and unsubordinated debt
obligations of Party A (or its successor or permitted transferee) or any Credit
Support Provider from time to time in respect of Party A cease to be rated at
least as high as “F2” (or its equivalent) by Fitch


  (each a First Subsequent Fitch Rating Event),


  Party A will at its own cost and expense use its best endeavours to:


  (i) provide collateral under the Credit Support Annex within 30 days of such
First Subsequent Fitch Rating Event (in accordance with Paragraph 11(h)(vii) of
the Credit Support Annex) ; or


10


--------------------------------------------------------------------------------





Back to Contents



  (ii) take any of the actions set out in subparagraphs 7.5(ii), 7.5(iii) or
7.5(iv) above within 30 days of the occurrence of such First Subsequent Fitch
Rating Event.


  If any of the actions set out in subparagraph 7.6(ii) above is taken at any
time, Party A will not be required to transfer any additional collateral in
respect of such First Subsequent Fitch Rating Event.


7.7 Second Subsequent Fitch Rating Event


  If:


  (a) the long-term, unsecured and unsubordinated debt obligations of Party A
(or its successor or permitted transferee) or any Credit Support Provider from
time to time in respect of Party A cease to be rated at least as high as “BBB-”
(or its equivalent) by Fitch; or


  (b) the rating of the short-term, unsecured and unsubordinated debt
obligations of Party A (or its successor or permitted transferee) or any Credit
Support Provider from time to time in respect of Party A cease to be rated at
least as high as “F3” (or its equivalent) by Fitch


  (each a Second Subsequent Fitch Rating Event and together with the First
Subsequent Fitch Rating Events the Subsequent Fitch Rating Events and each a
Subsequent Fitch Rating Event),


  Party A will:


  (i) at its own cost and expense, use its best endeavours to take any of the
actions set out in subparagraphs 7.5(ii), 7.5(iii) or 7.5(iv) above within 30
days of the occurrence of such Subsequent Fitch Rating Event; and


  (ii) if, at the time such Second Subsequent Fitch Rating Event occurs, Party A
has provided collateral under the Credit Support Annex pursuant to subparagraph
7.5(i) or 7.6(i) above following a Fitch Rating Event or a First Subsequent
Fitch Rating Event, as the case may be, continue to post collateral
notwithstanding the occurrence of such Second Subsequent Fitch Rating Event (in
accordance with Paragraph 11(h)(vii) of the Credit Support Annex) until such
time as the action set out in subparagraph 7.7(i) above has been taken.


  If any of the actions set out in subparagraph 7.7(i) above is taken at any
time, Party A will not be required to transfer any additional collateral in
respect of such Second Subsequent Fitch Rating Event.


7.8 Implications of Rating Events


  Each of the following provisions (a) to (g) (inclusive) is without prejudice
to the consequences of Party A (i) breaching any provision of this Agreement
other than the subparagraph of this paragraph 7 to which each such provision
refers or (ii) failing to post collateral under the Credit Support Annex in
accordance with the requirements of any rating agency other than the rating
agency to which each such provision refers.


  (a) If Party A does not take any of the measures described in subparagraph 7.1
above (and regardless of whether reasonable efforts have been used to implement
any of those measures) such failure shall not be or give rise to an Event of
Default but shall constitute an Additional Termination Event with respect to
Party A which shall be deemed to have occurred on the next Business Day after
the tenth Business Day following the Initial S&P Rating Event with Party A as
the sole Affected Party and all Transactions as Affected Transactions.


11


--------------------------------------------------------------------------------





Back to Contents



  (b) If, at the time a Subsequent S&P Rating Event occurs, Party A has provided
collateral under the Credit Support Annex pursuant to subparagraph 7.1(a) above
and fails to continue to post collateral pending compliance with subparagraph
7.2(a) above, such failure will not be or give rise to an Event of Default but
will constitute an Additional Termination Event with respect to Party A and will
be deemed to have occurred on the next Business Day after the tenth Business Day
following such Subsequent S&P Rating Event with Party A as the sole Affected
Party and all Transactions as Affected Transactions. Further, an Additional
Termination Event with respect to Party A shall be deemed to have occurred if,
even if Party A continues to post collateral as required by subparagraph 7.2(a)
above, and notwithstanding Clause 5.1(b), Party A does not take the measure
described in subparagraph 7.2(a) above (and regardless of whether best
endeavours have been used to implement any of those measures). Such Additional
Termination Event will be deemed to have occurred on the next Business Day after
the sixtieth day following the Subsequent S&P Rating Event with Party A as the
sole Affected Party and all Transactions as Affected Transactions.


  (c) Any failure by Party A to comply with or perform any obligation to be
complied with or performed by Party A under the Credit Support Annex in
accordance with the Moody’s provisions shall not be an Event of Default unless
(A) the Second Rating Trigger Requirements apply and at least 30 Local Business
Days have elapsed since the last time the Second Rating Trigger Requirements did
not apply and (B) such failure is not remedied on or before the third Local
Business Day after notice of such failure is given to Party A.


    Notwithstanding any other provision of this Agreement, an Event of Default
will occur with respect to Party A if (i) on any Valuation Date, the Second
Rating Trigger Requirements apply, the Delivery Amount equals or exceeds the
Transferor’s Minimum Transfer Amount and Party A fails to post sufficient
collateral to ensure that the amount calculated under paragraph (1) of Delivery
Amount is no greater than zero and (ii) such failure is not remedied on or
before the third Local Business Day after notice of such failure is given to
Party A.


  (d) Each of the following shall constitute an Additional Termination Event
with Party A as Affected Party:


      First Rating Trigger Collateral. Party A has failed to comply with or
perform any obligation to be complied with or performed by Party A in accordance
with the Credit Support Annex and such failure is not remedied on or before the
third Local Business Day after notice of such failure is given to Party A and
either (A) the Second Rating Trigger Requirements do not apply and the First
Rating Trigger Requirements apply or (B) less than 30 Local Business Days have
elapsed since the last time the Second Rating Trigger Requirements did not
apply.


      Second Rating Trigger Replacement. (A) The Second Rating Trigger
Requirements apply and 30 or more Local Business Days have elapsed since the
last time the Second Rating Trigger Requirements did not apply and (B) at least
one Eligible Replacement has made a Firm Offer that would, assuming the
occurrence of an Early Termination Date, qualify as a Market Quotation (on the
basis that paragraphs (i) and (iii) in Part 5(16) below) apply and which remains
capable of becoming legally binding upon acceptance.


  (e) If Party A does not take any of the measures described in subparagraph 7.5
above (and regardless of whether reasonable efforts have been used to implement
any of those measures) such failure shall not be or give rise to an Event of
Default but shall constitute an Additional Termination Event with respect to
Party A which shall be deemed to have occurred on the next Business Day after
the thirtieth day following the Fitch Rating Event with Party A as the sole
Affected Party and all Transactions as Affected Transactions.


12


--------------------------------------------------------------------------------





Back to Contents



  (f) If Party A does not take any of the measures described in subparagraph 7.6
above (and regardless of whether reasonable efforts have been used to implement
any of those measures) such failure shall not be or give rise to an Event of
Default but shall constitute an Additional Termination Event with respect to
Party A which shall be deemed to have occurred on the next Business Day after
the thirtieth day following the First Subsequent Fitch Rating Event with Party A
as the sole Affected Party and all Transactions as Affected Transactions.


  (g) If, at the time a Second Subsequent Fitch Rating Event occurs, Party A has
provided collateral under the Credit Support Annex pursuant to subparagraph
7.5(i) or subparagraph 7.6(i) and fails to continue to post collateral pending
compliance with subparagraph 7.7(i) above, or fails promptly to appoint an
independent verification agent, such failure will not be or give rise to an
Event of Default but will constitute an Additional Termination Event with
respect to Party A and will be deemed to have occurred on the later of the next
Business Day after the tenth day following such Second Subsequent Fitch Rating
Event and the next Business Day after the thirtieth day following any prior
Fitch Rating Event or First Subsequent Fitch Rating Event with Party A as the
sole Affected Party and all Transactions as Affected Transactions. Further, an
Additional Termination Event with respect to Party A shall be deemed to have
occurred if, even if Party A continues to post collateral as required by
subparagraph 7.7(ii) above, and notwithstanding Clause (b), Party A does not
take the measures described in subparagraph 7.7(i) above (and regardless of
whether best endeavours have been used to implement any of those measures). Such
Additional Termination Event will be deemed to have occurred on the thirtieth
day following the Second Subsequent Fitch Rating Event with Party A as the sole
Affected Party and all Transactions as Affected Transactions.


    Each of Party B and the Master Issuer Security Trustee shall use their
reasonable endeavours to co operate with Party A in putting in place such credit
support documentation, including (without limitation) agreeing to such
arrangements in such documentation as may satisfy S&P, Moody’s and/or Fitch, as
applicable, with respect to the operation and management of the collateral and
entering into such documents as may reasonably be requested by Party A in
connection with the provision of such collateral or in connection with any of
the other measures which Party A may take under this Part 5(7) following the
rating events described herein.


8. Additional Representations


  Clause 3 is amended by the addition at the end thereof of the following
additional representations:


  “(g) No Agency


    It is entering into this Agreement and each Transaction as principal and not
as agent of any person or entity.”


9. Recording of Conversations


  Each party to this Agreement acknowledges and agrees to the tape recording of
conversations between the parties to this Agreement.


10. Relationship between the Parties


  The Agreement is amended by the insertion after Clause 14 of an additional
Clause 5, reading in its entirety as follows:


13


--------------------------------------------------------------------------------





Back to Contents



  “15. Relationship between the Parties


    Each party will be deemed to represent to the other party on the date on
which it enters into a Transaction that (absent a written agreement between the
parties that expressly imposes affirmative obligations to the contrary for that
Transaction):


    (a) Non Reliance


      It is acting for its own account, and it has made its own independent
decisions to enter into that Transaction and as to whether that Transaction is
appropriate or proper for it based upon its own judgment and upon advice from
such advisers as it has deemed necessary. It is not relying on any communication
(written or oral) of the other party as investment advice or as a recommendation
to enter into that Transaction; it being understood that information and
explanations related to the terms and conditions of a Transaction shall not be
considered investment advice or a recommendation to enter into that Transaction.
It has not received from the other party any assurance or guarantee as to the
expected results of that Transaction.


    (b) Assessment and Understanding


      It is capable of assessing the merits of and understanding (on its own
behalf or through independent professional advice), and understands and accepts,
the terms, conditions and risks of that Transaction. It is also capable of
assuming, and assumes, the financial and other risks of that Transaction.


    (c) Status of Parties


      The other party is not acting as a fiduciary or an adviser for it in
respect of that Transaction.”


11. Tax


  The Agreement is amended by deleting Clause 2.4 in its entirety and replacing
it with the following:


  “(d) Deduction or Withholding for Tax


  (i) Requirement to Withhold


    All payments under this Agreement will be made without any deduction or
withholding for or on account of any Tax unless such deduction or withholding is
required (including, for the avoidance of doubt, if such deduction or
withholding is required in order for the payer to obtain relief from Tax) by any
applicable law, as modified by the practice of any relevant governmental revenue
authority, then in effect. If a party (X) is so required to deduct or withhold,
then that party (the Deducting Party):


    (1) will promptly notify the other party (Y) of such requirement;


    (2) will pay to the relevant authorities the full amount required to be
deducted or withheld (including the full amount required to be deducted or
withheld from any Gross Up Amount (as defined below) paid by the Deducting Party
to Y under this Clause 2.4) promptly upon the earlier of determining that such
deduction or withholding is required or receiving notice that such amount has
been assessed against Y;


14


--------------------------------------------------------------------------------





Back to Contents



    (3) will promptly forward to Y an official receipt (or a certified copy), or
other documentation reasonably acceptable to Y, evidencing such payment to such
authorities; and


    (4) if X is Party A, will promptly pay in addition to the payment to which
Party B is otherwise entitled under this Agreement, such additional amount (the
Gross Up Amount) as is necessary to ensure that the net amount actually received
by Party B will equal the full amount which Party B would have received had no
such deduction or withholding been required.


  (ii) Liability


    If:


    (1) X is required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, to make any deduction or withholding
for or on account of any Tax in respect of payments under this Agreement;


    (2) X does not so deduct or withhold; and


    (3) a liability resulting from such Tax is assessed directly against X,


    then, except to the extent that Y has satisfied or then satisfies the
liability resulting from such Tax, (A) where X is Party B, Party A will promptly
pay to Party B the amount of such liability (the Liability Amount) (including
any related liability for interest and together with an amount equal to the Tax
payable by Party B on receipt of such amount but only including any related
liability for penalties if Party A has failed to comply with or perform any
agreement contained in Clause 4(a)(i), 4(a)(iii) or 4(d)) and Party B will
promptly pay to the relevant government revenue authority the amount of such
liability (including any related liability for interest and penalties) and (B)
where X is Party A and Party A would have been required to pay a Gross Up Amount
to Party B, Party A will promptly pay to the relevant government revenue
authority the amount of such liability (including any related liability for
interest and penalties).


  (iii) Tax Credit etc.


    Where Party A pays an amount in accordance with Clause 2.4(a)(iv), Party B
undertakes as follows:


    (1) to the extent that Party B obtains any credit, allowance, set-off or
repayment in respect of Tax from the tax authorities of any jurisdiction
relating to any deduction or withholding giving rise to such payment (a Tax
Credit), it shall pay to Party A, as soon as practical after receipt of the
same, so much of the cash benefit (as calculated below) relating thereto which
it has received as will leave Party B in substantially the same (but in any
event no worse) position as Party B would have been in if no such deduction or
withholding had been required;


    (2) the “cash benefit”, in the case of a credit, allowance or set-off, will
be the additional amount of Tax which would have been payable by Party B in the
relevant jurisdiction referred to in (1) above but for the obtaining by Party B
of the said Tax Credit and, in the case of a repayment, will be the amount of
the repayment together with any related interest or similar payment obtained by
Party B;


15


--------------------------------------------------------------------------------





Back to Contents



    (3) to use all reasonable endeavours to obtain any Tax Credit as soon as is
reasonably practicable and, upon request by Party A, to supply Party A with a
reasonably detailed explanation of Party B’s calculation of the amount of any
such Tax Credit and of the date on which the same is received; and


    (4) to ensure that any Tax Credit obtained is paid directly to Party A, and
not applied in whole or part to pay any other Issuer Secured Creditor or any
other party, both prior to and subsequent to any enforcement of the security
constituted by the Master Issuer Deed of Charge.”


12. Security, Enforcement and Limited Recourse


12.1 Party A agrees with Party B and the Master Issuer Security Trustee to be
bound by the terms of the Master Issuer Deed of Charge and, in particular,
confirms that:


  (a) other than pursuant to the Credit Support Annex or payment of any amount
in respect of a cash benefit related to a Tax Credit under this Agreement, no
sum shall be payable by or on behalf of Party B to it except in accordance with
the provisions of the Master Issuer Deed of Charge; and


  (b) it will not take any steps for the winding up, dissolution or
reorganisation, or for the appointment of a receiver, administrator,
administrative receiver, trustee, liquidator, sequestrator or similar officer of
Party B or of any or all of its revenues and assets nor participate in any ex
parte proceedings nor seek to enforce any judgment against Party B, subject to
the provisions of the Master Issuer Deed of Charge.


12.2 In relation to all sums due and payable by Party B to Party A (other than
the return of collateral under the Credit Support Annex or in respect of a Tax
Credit), Party A agrees that it shall have recourse only to Master Issuer
Available Funds, but always subject to the order of priority of payments set out
in the Master Issuer Cash Management Agreement and the Master Issuer Deed of
Charge.


13. Condition Precedent


  Clause 2.1(c) is amended by the deletion of the words “a Potential Event of
Default” in respect of obligations of Party A only insofar as such Potential
Event of Default relates to the potential service by the Master Issuer Security
Trustee on Party B of a Note Enforcement Notice pursuant to Condition 9 of the
Terms and Conditions. For the avoidance of doubt, such amendment shall not apply
in any other circumstances in respect of either party to this Agreement.


14. Representations


  Clause 3(b) is amended by the deletion of the words “or Potential Event of
Default” in respect of obligations of Party B only insofar as such Potential
Event of Default relates to the potential service by the Master Issuer Security
Trustee on Party B of a Note Enforcement Notice pursuant to Condition 9 of the
Terms and Conditions. For the avoidance of doubt, such amendment shall not apply
in any other circumstances in respect of either party to this Agreement.


15. Additional Definitions


  Words and expressions defined in the Amended and Restated Master Definitions
and Construction Schedule (the Master Schedule) and the Master Issuer Master
Definitions and Construction Schedule (the Issuer Schedule) (together the Master
Definitions Schedule) each signed for the purposes of identification on 20 June
2007 shall, except so far as the context otherwise requires,


16


--------------------------------------------------------------------------------





Back to Contents



  have the same meaning in this Agreement. In the event of any inconsistency
between the definitions in this Agreement and in the Master Definitions
Schedule, the definitions in this Agreement will prevail. In the event of any
inconsistency between the Master Schedule and the Issuer Schedule, the Issuer
Schedule will prevail. The rules of interpretation set out in the Master
Definitions Schedule will apply to this Agreement.


16. Calculations


  Notwithstanding Clause 6 of this Agreement, if an Early Termination Date is
designated in respect of which Party A is(A) the Affected Party in respect of an
Additional Termination Event or (B) the Defaulting Party in respect of any Event
of Default, paragraphs (i) to (vi) below shall apply:


  (a) The definition of “Market Quotation” shall be deleted in its entirety and
replaced with the following:


    ““Market Quotation” means, with respect to one or more Terminated
Transactions, a Firm Offer which is (1) made by a Reference Market-maker that is
an Eligible Replacement, (2) for an amount, if any, that would be paid to Party
B (expressed as a negative number) or by Party B (expressed as a positive
number) in consideration of an agreement between Party B and such Reference
Market-maker to enter into a transaction (the “Replacement Transaction”) that
would have the effect of preserving for such party the economic equivalent of
any payment or delivery (whether the underlying obligation was absolute or
contingent and assuming the satisfaction of each applicable condition precedent)
by the parties under Clause 2.1(a) in respect of such Terminated Transaction or
group of Terminated Transactions that would, but for the occurrence of the
relevant Early Termination Date, have been required after that date, (3) made on
the basis that Unpaid Amounts in respect of the Terminated Transaction or group
of Transactions are to be excluded but, without limitation, any payment or
delivery that would, but for the relevant Early Termination Date, have been
required (assuming satisfaction of each applicable condition precedent) after
that Early Termination Date is to be included, (4) made in respect of a
Replacement Transaction with terms that are, in all material respects, no less
beneficial for Party B than those of this Agreement (save for the exclusion of
provisions relating to Transactions that are not Terminated Transactions) as
determined by Party B, and (5) obtained by Party A or Party B.”


  (b) The definition of “Settlement Amount” shall be deleted in its entirety and
replaced with the following:


    ““Settlement Amount” means, with respect to any Early Termination Date, an
amount (as determined by Party B) equal to the Termination Currency Equivalent
of the amount (whether positive or negative) of any Market Quotation for the
relevant Terminated Transaction or group of Terminated Transactions that is
accepted by Party B so as to become legally binding, provided that:


    (i) If, on the Early Termination Date, no Market Quotation for the relevant
Terminated Transaction or group of Terminated Transactions has been accepted by
Party B so as to become legally binding and one or more Market Quotations have
been communicated to Party B and remain capable of becoming legally binding upon
acceptance by Party B, the Settlement Amount shall equal the Termination
Currency Equivalent of the amount (whether positive or negative) of the lowest
of such Market Quotations (for the avoidance of doubt, the lowest of such Market
Quotations shall be the lowest Market Quotation of such Market Quotations
expressed as a positive number or, if any of such Market Quotations is expressed
as


17


--------------------------------------------------------------------------------





Back to Contents



      a negative number, the Market Quotation expressed as a negative number
with the largest absolute value); and


    (ii) If, on the Early Termination Date, no Market Quotation for the relevant
Terminated Transaction or group of Terminated Transactions is accepted by Party
B so as to become legally binding and no Market Quotations have been
communicated to Party B and remain capable of becoming legally binding upon
acceptance by Party B, the Settlement Amount shall equal Party B’s Loss (whether
positive or negative and without reference to any Unpaid Amounts) for the
relevant Terminated Transaction or group of Terminated Transactions.


    (iii) In determining whether a Firm Offer satisfies the condition in
sub-paragraph (4) of the definition of Market Quotation, Party B shall act in a
commercially reasonable manner and, if requested in writing to make a
determination by Party A for the purpose of sub-paragraph (4) of the definition
of Market Quotation, shall make such determination within a reasonable time. Any
claim by Party A against Party B with regard to Party B’s failure to act in a
timely manner as per this paragraph (iii) shall not be due and payable unless
and until all the Notes to which this Agreement relates and rated by Moody’s,
S&P, and/or Fitch have been redeemed in full and shall not be netted or set-of
against any amount payable by Party A to Party B under this Agreement.


    (iv) At any time on or before the Latest Settlement Amount Determination Day
at which two or more Market Quotations have been communicated to Party B and
remain capable of becoming legally binding upon acceptance by Party B, Party B
shall be entitled to accept only the lowest of such Market Quotations (for the
avoidance of doubt, the lowest of such Market Quotations shall be the lowest
Market Quotation of such Market Quotations expressed as a positive number or, if
any of such Market Quotations is expressed as a negative number, the Market
Quotation expressed as a negative number with the largest absolute value).


    (v) If Party B requests Party A in writing to obtain Market Quotations,
Party A shall use its reasonable efforts to do so before the Latest Settlement
Amount Determination Day.


    (vi) Any amount owed to Party B under Clause 6.5 will be payable on the day
that notice, given in accordance with Clause 6.4, of the amount payable is
effective.


17. Transfers


  Clause 7 of this Agreement shall not apply to Party A, who shall be required
to comply with, and shall be bound by, the following:


  (a) Without prejudice to Clause 6.2(b), Party A may transfer all its interest
and obligations in and under this Agreement upon providing five Local Business
Days’ prior written notice to the Master Issuer Security Trustee to any other
entity (a Transferee) provided that:


    (i) (A) the Transferee’s short-term, unsecured and unsubordinated debt
obligations are then rated not less than “A-1” by S&P and “F1” by Fitch (or its
equivalent by any substitute rating agency) and its long-term, unsecured and
unsubordinated debt obligations are then rated not less than “A+” by Fitch (or
its equivalent by any substitute rating agency) or such Transferee’s obligations
under this Agreement are guaranteed by an entity whose short-term, unsecured and
unsubordinated debt obligations are then rated not less than “A-1” by S&P and
“F1” by Fitch and whose


18


--------------------------------------------------------------------------------





Back to Contents



      long-term, unsecured and unsubordinated debt obligations are then rated
not less than “A+” by Fitch (or its equivalent by any substitute rating agency)
and (B) the Transferee is an Eligible Replacement;


    (ii) a Termination Event or an Event of Default will not occur under this
Agreement as a result of such transfer;


    (iii) (if the Transferee is domiciled in a different jurisdiction from both
Party A and Party B) S&P and Fitch have provided prior written notification that
the then current ratings of the Relevant Notes will not be adversely affected;
and


    (iv) as of the date of transfer, the Transferee will enter into a Swap
Disclosure Agreement.


  (b) Without prejudice to Clause (b)(ii), Party A may transfer all or
substantially all of its interest and obligations in and under this Agreement
upon providing five Local Business Days’ prior written notice to Party B and the
Master Issuer Security Trustee, to a Transferee provided that:


    (i) the provisions of 5(17)(i)(a), (b), (c) and (d) are satisfied; and


    (ii) the Transferee contracts with Party B and the Master Issuer Security
Trustee on terms that (i) have the effect of preserving for Party B the economic
equivalent of all payment and delivery obligations (whether absolute or
contingent and assuming the satisfaction of each applicable condition precedent)
under this Agreement immediately before such transfer, and (ii) are, in all
material respects, no less beneficial for Party B that the terms of the
Agreement immediately before such transfer, as determined by Party B;


      Following such transfer all references to Party A shall be deemed to be
references to the Transferee and the Transferee shall be deemed to have made
each of the representations made by Party A pursuant to this Agreement.


      In determining whether a transfer satisfies the condition in subparagraph
5(17)(ii)(b)(ii)) above, Party B shall act in a commercially reasonable manner.


      If an entity has made a Firm Offer (which remains capable of becoming
legally binding upon acceptance) to be the transferee of a transfer to be made
in accordance with this Part 5(17), Party B shall at Party A’s written request
and cost, take any reasonable steps required to be taken by it to effect such
transfer.


18. Notice of Redemption of the Notes


  The Master Issuer Security Trustee will notify Party A promptly following it
giving or receiving any notice (including any Note Enforcement Notice) in
connection with any redemption, purchase and cancellation of all of the Relevant
Notes by the Issuer.


19. Contracts (Rights of Third Parties) Act 1999


  A person who is not a party to this Agreement will not have any right under
the Contracts (Rights of Third Parties) Act 1999 to enforce any of its terms but
this will not affect any right or remedy of a third party which exists or is
available apart from that Act.


19


--------------------------------------------------------------------------------





Back to Contents



20. Scope of Agreement


  The provisions of this Agreement shall not apply to any transactions other
than the Credit Support Annex attached hereto and the Currency Swap Transaction
in respect of the Series and Class of Notes identified on the first page of this
Schedule (the Relevant Notes) having a Trade Date of 6 June 2007 and entered
into between Party A and Party B.


21. Rating Agency Notifications


  Notwithstanding any other provision of this Agreement, this Agreement shall
not be amended, no Early Termination Date shall be effectively designated by
Party B, and no transfer of any rights or obligations under this Agreement shall
be made unless Moody’s has been given prior written notice of such amendment,
designation or transfer.


22. Definitions


  Eligible Guarantee means (a) a guarantee in the form attached to this Schedule
as Annex 1 given by Merrill Lynch & Co., or (b) an unconditional and irrevocable
guarantee that is provided by a guarantor as principal debtor rather than surety
and is directly enforceable by Party B, where either (A) such entity is
domiciled in the same legal jurisdiction as Party A or Party B, (B) such
guarantee provides that, in the event that any of such guarantor’s payments to
Party B are subject to withholding for Tax, such guarantor is required to pay
such additional amount as is necessary to ensure that the net amount actually
received by Party B (free and clear of any withholding tax) will equal the full
amount Party B would have received had no such withholding been required, or (C)
in the event that any payment under such guarantee is made net of deduction or
withholding for Tax, Party A is required, under Clause 2.1(a) to make such
additional payment as is necessary to ensure that the net amount actually
received by Party B from the guarantor will equal the full amount Party B would
have received had no such deduction or withholding been required.


  Eligible Replacement means an entity (A) with the First Trigger Required
Ratings and/or the Second Trigger Required Ratings or (B) whose present and
future obligations owing to Party B are guaranteed pursuant to an Eligible
Guarantee provided by a guarantor with the First Trigger Required Ratings and/or
the Second Trigger Required Ratings, provided that such entity (i) is resident
for tax purposes in the same legal jurisdiction as Party A or Party B, (ii) is
subject to a legal opinion given by a law firm confirming that none of its
payments to and by Party B under this Agreement will be subject to deduction or
withholding for Tax or (iii) is obliged to (or has made a Firm Offer to) pay
Party B additional amounts in accordance with Clause 2.4(a)(iv), on the basis
that any Tax is an Indemnifiable Tax.


  Firm Offer means an offer which, when made, is capable of becoming legally
binding upon acceptance.


20


--------------------------------------------------------------------------------





Back to Contents



SIGNATORIES

ML MBS SERVICES LIMITED HOLMES MASTER ISSUER PLC


By: /s/ PHIL JUNOD
Name:
Title:
Date: By: /s/ T.C.R. SHEPHERD
Name:
Title:
Date:


THE BANK OF NEW YORK, LONDON BRANCH


By: /s/ D. PARENTE
Name:
Title:
Date:


21


--------------------------------------------------------------------------------





Back to Contents



ANNEX 1

GUARANTEE OF MERRILL LYNCH & CO., INC

FOR VALUE RECEIVED, receipt of which is hereby acknowledged, MERRILL LYNCH &
CO., INC., a corporation duly organized and existing under the laws of the State
of Delaware (ML & Co.), hereby unconditionally guarantees to [•] (the Company),
the due and punctual payment of any and all amounts payable by ML MBS Services
Limited (MLMBS), under the terms of the ISDA Master Agreement between the
Company and MLMBS, dated as of [•] (the Agreement), including, in case of
default, interest on any amount due, when and as the same shall become due and
payable, whether on the scheduled payment dates, at maturity, upon declaration
of termination or otherwise, according to the terms thereof. In case of the
failure of MLMBS punctually to make any such payment, ML & Co. hereby agrees to
make such payment, or cause such payment to be made, promptly upon demand made
by the Company to ML & Co.; provided, however that delay by the Company in
giving such demand shall in no event affect ML & Co.’s obligations under this
Guarantee. This Guarantee shall remain in full force and effect or shall be
reinstated (as the case may be) if at any time any payment guaranteed hereunder,
in whole or in part, is rescinded or must otherwise be returned by the Company
upon the insolvency, bankruptcy or reorganization of MLMBS or otherwise, all as
though such payment had not been made.

ML & Co. hereby agrees that its obligations hereunder shall be unconditional,
irrespective of the validity, regularity or enforceability of the Agreement; the
absence of any action to enforce the same; any waiver or consent by the Company
concerning any provisions thereof; the rendering of any judgment against MLMBS
or any action to enforce the same; or any other circumstances that might
otherwise constitute a legal or equitable discharge of a guarantor or a defense
of a guarantor. ML & Co. covenants that this guarantee will not be discharged
except by complete payment of the amounts payable under the Agreement. This
Guarantee shall continue to be effective if MLMBS merges or consolidates with or
into another entity, loses its separate legal identity or ceases to exist.

ML & Co. hereby waives diligence; presentment; protest; notice of protest,
acceleration, and dishonor; filing of claims with a court in the event of
insolvency or bankruptcy of MLMBS; all demands whatsoever, except as noted in
the first paragraph hereof; and any right to require a proceeding first against
MLMBS.

ML & Co. hereby certifies and warrants that this Guarantee constitutes the valid
obligation of ML & Co. and complies with all applicable laws.

This Guarantee shall be governed by, and construed in accordance with, the laws
of the State of New York.

This Guarantee may be terminated at any time by notice by ML & Co. to the
Company given in accordance with the notice provisions of the Agreement,
effective upon receipt of such notice by the Company or such later date as may
be specified in such notice; provided, however, that this Guarantee shall
continue in full force and effect with respect to any obligation of MLMBS under
the Agreement in relation to any Transaction (as defined in the Agreement)
entered into prior to the effectiveness of such notice of termination.

This Guarantee becomes effective concurrent with the effectiveness of the
Agreement, according to its terms.

IN WITNESS WHEREOF, ML & Co. has caused this Guarantee to be executed in its
corporate name by its duly authorized representative.

22


--------------------------------------------------------------------------------





Back to Contents



MERRILL LYNCH & CO., INC.

By:

Name:

Title:

Date:

23


--------------------------------------------------------------------------------





Back to Contents



(Bilateral Form Transfer)1
(ISDA Agreements Subject to English Law)2

 

 

 

--------------------------------------------------------------------------------

1 This document is not intended to create a charge or other security interest
over the assets transferred under its terms. Persons intending to establish a
collateral arrangement based on the creation of a charge or other security
interest should consider using the ISDA Credit Support Deed (English law) or the
ISDA Credit Support Annex (New York law), as appropriate.

2 This Credit Support Annex has been prepared for use with ISDA Master
Agreements subject to English law. Users should consult their legal advisers as
to the proper use and effect of this form and the arrangements it contemplates.
In particular, users should consult their legal advisers if they wish to have
the Credit Support Annex made subject to a governing law other than English law
or to have the Credit Support Annex subject to a different governing law than
that governing the rest of the ISDA Master Agreement (e.g., English law for the
Credit Support Annex and New York law for the rest of the ISDA Master
Agreement).

25


--------------------------------------------------------------------------------





Back to Contents



CREDIT SUPPORT ANNEX

6 JUNE 2007

ML MBS SERVICES LIMITED
(Party A)


HOLMES MASTER ISSUER PLC
(Party B)


THE BANK OF NEW YORK, LONDON BRANCH
as Security Trustee



to the Schedule to the


ISDA Master Agreement


26


--------------------------------------------------------------------------------





Back to Contents



BETWEEN:

(1) ML MBS SERVICES LIMITED (Party A);


(2) HOLMES MASTER ISSUER PLC (Party B); and


(3) THE BANK OF NEW YORK, LONDON BRANCH (as Security Trustee).

This Annex supplements, forms part of, and is subject to, the ISDA Master
Agreement referred to above and is part of its Schedule. For the purposes of
this Agreement, including, without limitation, Sections 1(c), 2(a), 5 and 6, the
credit support arrangements set out in this Annex constitute a Transaction (for
which this Annex constitutes the Confirmation).

1. Interpretation


  Capitalised terms not otherwise defined in this Annex or elsewhere in this
Agreement have the meanings specified pursuant to Paragraph 10, and all
references in this Annex to Paragraphs are to Paragraphs of this Annex. In the
event of any inconsistency between this Annex and the other provisions of this
Schedule, this Annex will prevail, and in the event of any inconsistency between
Paragraph 1 and the other provisions of this Annex, Paragraph 11 will prevail.
For the avoidance of doubt, references to transfer in this Annex mean, in
relation to cash, payment and, in relation to other assets, delivery.


2. Credit Support Obligations


2.1 Delivery Amount


  Subject to Paragraphs 3 and 4, upon a demand made by the Transferee on or
promptly following a Valuation Date, if the Delivery Amount for that Valuation
Date equals or exceeds the Transferor’s Minimum Transfer Amount, then the
Transferor will transfer to the Transferee Eligible Credit Support having a
Value as of the date of transfer at least equal to the applicable Delivery
Amount (rounded pursuant to Paragraph 11(b)(iii)(D)). Unless otherwise specified
in Paragraph 11(b), the Delivery Amount applicable to the Transferor for any
Valuation Date will equal the amount by which:


  (a) the Credit Support Amount


  exceeds


  (b) the Value as of that Valuation Date of the Transferor’s Credit Support
Balance (adjusted to include any prior Delivery Amount and to exclude any prior
Return Amount, the transfer of which, in either case, has not yet been completed
and for which the relevant Settlement Day falls on or after such Valuation
Date).


2.2 Return Amount


  Subject to Paragraphs 3 and 4, upon a demand made by the Transferor on or
promptly following a Valuation Date, if the Return Amount for that Valuation
Date equals or exceeds the Transferee’s Minimum Transfer Amount, then the
Transferee will transfer to the Transferor Equivalent Credit Support specified
by the Transferor in that demand having a Value as of the date of transfer as
close as practicable to the applicable Return Amount (rounded pursuant to
Paragraph 11(b)(iii)(D)) and the Credit Support Balance will, upon such
transfer, be reduced accordingly. Unless otherwise


27


--------------------------------------------------------------------------------





Back to Contents



  specified in Paragraph 11(b), the Return Amount applicable to the Transferee
for any Valuation Date will equal the amount by which:


  (a) the Value as of that Valuation Date of the Transferor’s Credit Support
Balance (adjusted to include any prior Delivery Amount and to exclude any prior
Return Amount, the transfer of which, in either case, has not yet been completed
and for which the relevant Settlement Day falls on or after such Valuation Date)


  exceeds


  (b) the Credit Support Amount.


3. Transfers, Calculations and Exchanges


3.1 Transfers


  All transfers under this Annex of any Eligible Credit Support, Equivalent
Credit Support, Interest Amount or Equivalent Distributions shall be made in
accordance with the instructions of the Transferee or Transferor, as applicable,
and shall be made:


  (a) in the case of cash, by transfer into one or more bank accounts specified
by the recipient;


  (b) in the case of certificated securities which cannot or which the parties
have agreed will not be delivered by book-entry, by delivery in appropriate
physical form to the recipient or its account accompanied by any duly executed
instruments of transfer, transfer tax stamps and any other documents necessary
to constitute a legally valid transfer of the transferring party’s legal and
beneficial title to the recipient; and


  (c) in the case of securities which the parties have agreed will be delivered
by book-entry, by the giving of written instructions (including, for the
avoidance of doubt, instructions given by telex, facsimile transmission or
electronic messaging system) to the relevant depository institution or other
entity specified by the recipient, together with a written copy of the
instructions to the recipient, sufficient, if complied with, to result in a
legally effective transfer of the transferring party’s legal and beneficial
title to the recipient.


  Subject to Paragraph 4 and unless otherwise specified, if a demand for the
transfer of Eligible Credit Support or Equivalent Credit Support is received by
the Notification Time, then the relevant transfer will be made not later than
the close of business on the Settlement Day relating to the date such demand is
received; if a demand is received after the Notification Time, then the relevant
transfer will be made not later than the close of business on the Settlement Day
relating to the day after the date such demand is received.


3.2 Calculations


  All calculations of Value and Exposure for purposes of Paragraphs 2 and 4.1
will be made by the relevant Valuation Agent as of the relevant Valuation Time.
The Valuation Agent will notify each party (or the other party, if the Valuation
Agent is a party) of its calculations not later than the Notification Time on
the Local Business Day following the applicable Valuation Date (or, in the case
of Paragraph 4.1, following the date of calculation).


3.3 Exchanges


(a) Unless otherwise specified in Paragraph 11, the Transferor may on any Local
Business Day by notice inform the Transferee that it wishes to transfer to the
Transferee Eligible Credit Support


28


--------------------------------------------------------------------------------





Back to Contents



  specified in that notice (the New Credit Support) in exchange for certain
Eligible Credit Support (the Original Credit Support) specified in that notice
comprised in the Transferor’s Credit Support Balance.


(b) If the Transferee notifies the Transferor that it has consented to the
proposed exchange, (i) the Transferor will be obliged to transfer the New Credit
Support to the Transferee on the first Settlement Day following the date on
which it receives notice (which may be oral telephonic notice) from the
Transferee of its consent and (ii) the Transferee will be obliged to transfer to
the Transferor Equivalent Credit Support in respect of the Original Credit
Support not later than the Settlement Day following the date on which the
Transferee receives the New Credit Support, unless otherwise specified in
Paragraph 11(d) (the Exchange Date); provided that the Transferee will only be
obliged to transfer Equivalent Credit Support with a Value as of the date of
transfer as close as practicable to, but in any event not more than, the Value
of the New Credit Support as of that date.


4. Dispute Resolution


4.1 Disputed Calculations or Valuations


  If a party (a Disputing Party) reasonably disputes (a) the Valuation Agent’s
calculation of a Delivery Amount or a Return Amount or (b) the Value of any
transfer of Eligible Credit Support or Equivalent Credit Support, then:


  (a) the Disputing Party will notify the other party and the Valuation Agent
(if the Valuation Agent is not the other party) not later than the close of
business on the Local Business Day following, in the case of 2.1 above, the date
that the demand is received under Paragraph 2 or, in the case of 2.2 above, the
date of transfer;


  (b) in the case of 2.1 above, the appropriate party will transfer the
undisputed amount to the other party not later than the close of business on the
Settlement Day following the date that the demand is received under Paragraph 2;


  (c) the parties will consult with each other in an attempt to resolve the
dispute; and


  (d) if they fail to resolve the dispute by the Resolution Time, then:


    (i) in the case of a dispute involving a Delivery Amount or Return Amount,
unless otherwise specified in Paragraph 11(e), the Valuation Agent will
recalculate the Exposure and the Value as of the Recalculation Date by:


      (A) utilising any calculations of that part of the Exposure attributable
to the Transactions that the parties have agreed are not in dispute;


      (B) calculating that part of the Exposure attributable to the Transactions
in dispute by seeking four actual quotations at mid-market from Reference
Market-makers for purposes of calculating Market Quotation, and taking the
arithmetic average of those obtained; provided that if four quotations are not
available for a particular Transaction, then fewer than four quotations may be
used for that Transaction, and if no quotations are available for a particular
Transaction, then the Valuation Agent’s original calculations will be used for
the Transaction; and


      (C) utilising the procedures specified in Paragraph 11(e)(ii) for
calculating the Value, if disputed, of the outstanding Credit Support Balance;


29


--------------------------------------------------------------------------------





Back to Contents



    (ii) in the case of a dispute involving the Value of any transfer of
Eligible Credit Support or Equivalent Credit Support, the Valuation Agent will
recalculate the Value as of the date of transfer pursuant to Paragraph
11(e)(ii).


    Following a recalculation pursuant to this Paragraph, the Valuation Agent
will notify each party (or the other party, if the Valuation Agent is a party)
as soon as possible but in any event not later than the Notification Time on the
Local Business Day following the Resolution Time. The appropriate party will,
upon demand following such notice given by the Valuation Agent or a resolution
pursuant to (c) above and subject to Paragraph 3.1, make the appropriate
transfer.


4.2 No Event of Default


  The failure by a party to make a transfer of any amount which is the subject
of a dispute to which Paragraph 4.1 applies will not constitute an Event of
Default for as long as the procedures set out in this Paragraph 4 are being
carried out. For the avoidance of doubt, upon completion of those procedures,
Section 5(a)(i) of this Agreement will apply to any failure by a party to make a
transfer required under the final sentence of Paragraph 4.1 on the relevant due
date.


5. Transfer of Title, No Security Interest, Distributions and Interest Amount


5.1 Transfer of Title


  Each party agrees that all right, title and interest in and to any Eligible
Credit Support, Equivalent Credit Support, Equivalent Distributions or Interest
Amount which it transfers to the other party under the terms of this Annex shall
vest in the recipient free and clear of any liens, claims, charges or
encumbrances or any other interest of the transferring party or of any third
person (other than a lien routinely imposed on all securities in a relevant
clearance system).


5.2 No Security Interest


  Nothing in this Annex is intended to create or does create in favour of either
party any mortgage, charge, lien, pledge, encumbrance or other security interest
in any cash or other property transferred by one party to the other party under
the terms of this Annex.


5.3 Distributions and Interest Amount


(a) Distributions


  The Transferee will transfer to the Transferor not later than the Settlement
Day following each Distributions Date cash, securities or other property of the
same type, nominal value, description and amount as the relevant Distributions
(Equivalent Distributions) to the extent that a Delivery Amount would not be
created or increased by the transfer, as calculated by the Valuation Agent (and
the date of calculation will be deemed a Valuation Date for this purpose).


(b) Interest Amount


  Unless otherwise specified in Paragraph 11(f)(iii), the Transferee will
transfer to the Transferor at the times specified in Paragraph 11(f)(ii) the
relevant Interest Amount to the extent that a Delivery Amount would not be
created or increased by the transfer, as calculated by the Valuation Agent (and
the date of calculation will be deemed a Valuation Date for this purpose).


30


--------------------------------------------------------------------------------





Back to Contents



6. Default


  If an Early Termination Date is designated or deemed to occur as a result of
an Event of Default in relation to a party, an amount equal to the Value of the
Credit Support Balance, determined as though the Early Termination Date were a
Valuation Date, will be deemed to be an Unpaid Amount due to the Transferor
(which may or may not be the Defaulting Party) for purposes of Section 6(e). For
the avoidance of doubt, if Market Quotation is the applicable payment measure
for purposes of Section 6(e), then the Market Quotation determined under Section
6(e) in relation to the Transaction constituted by this Annex will be deemed to
be zero, and, if Loss is the applicable payment measure for purposes of Section
6(e), then the Loss determined under Section 6(e) in relation to the Transaction
will be limited to the Unpaid Amount representing the Value of the Credit
Support Balance.


7. Representation


  Each party represents to the other party (which representation will be deemed
to be repeated as of each date on which it transfers Eligible Credit Support,
Equivalent Credit Support or Equivalent Distributions) that it is the sole owner
of or otherwise has the right to transfer all Eligible Credit Support,
Equivalent Credit Support or Equivalent Distributions it transfers to the other
party under this Annex, free and clear of any security interest, lien,
encumbrance or other restriction (other than a lien routinely imposed on all
securities in a relevant clearance system).


8. Expenses


  Each party will pay its own costs and expenses (including any stamp, transfer
or similar transaction tax or duty payable on any transfer it is required to
make under this Annex) in connection with performing its obligations under this
Annex, and neither party will be liable for any such costs and expenses incurred
by the other party.


9. Miscellaneous


9.1 Default Interest


  Other than in the case of an amount which is the subject of a dispute under
Paragraph 4.1, if a Transferee fails to make, when due, any transfer of
Equivalent Credit Support, Equivalent Distributions or the Interest Amount, it
will be obliged to pay the Transferor (to the extent permitted under applicable
law) an amount equal to interest at the Default Rate multiplied by the Value on
the relevant Valuation Date of the items of property that were required to be
transferred, from (and including) the date that the Equivalent Credit Support,
Equivalent Distributions or Interest Amount were required to be transferred to
(but excluding) the date of transfer of the Equivalent Credit Support,
Equivalent Distributions or Interest Amount. This interest will be calculated on
the basis of daily compounding and the actual number of days elapsed.


9.2 Good Faith and Commercially Reasonable Manner


  Performance of all obligations under this Annex, including, but not limited
to, all calculations, valuations and determinations made by either party, will
be made in good faith and in a commercially reasonable manner.


9.3 Demands and Notices


  All demands and notices given by a party under this Annex will be given as
specified in Section 12 of this Agreement.


31


--------------------------------------------------------------------------------





Back to Contents



9.4 Specifications of Certain Matters


  Anything referred to in this Annex as being specified in Paragraph 11 also may
be specified in one or more Confirmations or other documents and this Annex will
be construed accordingly.


10. Definitions


  As used in this Annex:


  Base Currency means the currency specified as such in Paragraph 11(a)(i).


  Base Currency Equivalent means, with respect to an amount on a Valuation Date,
in the case of an amount denominated in the Base Currency, such Base Currency
amount and, in the case of an amount denominated in a currency other than the
Base Currency (the Other Currency), the amount of Base Currency required to
purchase such amount of the Other Currency at the spot exchange rate determined
by the Valuation Agent for value on such Valuation Date.


  Credit Support Amount means, with respect to a Transferor on a Valuation Date,
(a) the Transferee’s Exposure plus (b) all Independent Amounts applicable to the
Transferor, if any, minus (c) all Independent Amounts applicable to the
Transferee, if any, minus (d) the Transferor’s Threshold; provided, however,
that the Credit Support Amount will be deemed to be zero whenever the
calculation of Credit Support Amount yields a number less than zero.


  Credit Support Balance means, with respect to a Transferor on a Valuation
Date, the aggregate of all Eligible Credit Support that has been transferred to
or received by the Transferee under this Annex, together with any Distributions
and all proceeds of any such Eligible Credit Support or Distributions, as
reduced pursuant to Paragraph 2.2, 3.3(b) or 6. Any Equivalent Distributions or
Interest Amount (or portion of either) not transferred pursuant to Paragraph
5.3(a) or (b) will form part of the Credit Support Balance.


  Delivery Amount has the meaning specified in Paragraph 2.1.


  Disputing Party has the meaning specified in Paragraph 4.


  Distributions means, with respect to any Eligible Credit Support comprised in
the Credit Support Balance consisting of securities, all principal, interest and
other payments and distributions of cash or other property to which a holder of
securities of the same type, nominal value, description and amount as such
Eligible Credit Support would be entitled from time to time.


  Distributions Date means, with respect to any Eligible Credit Support
comprised in the Credit Support Balance other than cash, each date on which a
holder of such Eligible Credit Support is entitled to receive Distributions or,
if that date is not a Local Business Day, the next following Local Business Day.


  Eligible Credit Support means, with respect to a party, the items, if any,
specified as such for that party in Paragraph 11(b)(ii) including, in relation
to any securities, if applicable, the proceeds of any redemption in whole or in
part of such securities by the relevant issuer.


  Eligible Currency means each currency specified as such in Paragraph
11(a)(ii), if such currency is freely available.


  Equivalent Credit Support means, in relation to any Eligible Credit Support
comprised in the Credit Support Balance, Eligible Credit Support of the same
type, nominal value, description and amount as that Eligible Credit Support.


32


--------------------------------------------------------------------------------





Back to Contents



  Equivalent Distributions has the meaning specified in Paragraph 5.3(a).


  Exchange Date has the meaning specified in Paragraph 11(d).


  Exposure means, with respect to a party on a Valuation Date and subject to
Paragraph 4 in the case of a dispute, the amount, if any, that would be payable
to that party by the other party (expressed as a positive number) or by that
party to the other party (expressed as a negative number) pursuant to Section
6(e)(ii)(1) of this Agreement if all Transactions (other than the Transaction
constituted by this Annex) were being terminated as of the relevant Valuation
Time, on the basis that (a) that party is not the Affected Party and (b) the
Base Currency is the Termination Currency; provided that Market Quotations will
be determined by the Valuation Agent on behalf of that party using its estimates
at mid-market of the amounts that would be paid for Replacement Transactions (as
that term is defined in the definition of Market Quotation).


  Independent Amount means, with respect to a party, the Base Currency
Equivalent of the amount specified as such for that party in Paragraph
11(b)(iii)(A); if no amount is specified, zero.


  Interest Amount means, with respect to an Interest Period, the aggregate sum
of the Base Currency Equivalents of the amounts of interest determined for each
relevant currency and calculated for each day in that Interest Period on the
principal amount of the portion of the Credit Support Balance comprised of cash
in such currency, determined by the Valuation Agent for each such day as
follows:


  (a) the amount of cash in such currency on that day; multiplied by


  (b) the relevant Interest Rate in effect for that day; divided by


  (c) 360 (or, in the case of pounds sterling, 365).


  Interest Period means the period from (and including) the last Local Business
Day on which an Interest Amount was transferred (or, if no Interest Amount has
yet been transferred, the Local Business Day on which Eligible Credit Support or
Equivalent Credit Support in the form of cash was transferred to or received by
the Transferee) to (but excluding) the Local Business Day on which the current
Interest Amount is transferred.


  Interest Rate means, with respect to an Eligible Currency, the rate specified
in Paragraph 11(f)(i) for that currency.


  Local Business Day, unless otherwise specified in Paragraph 11(h), means:


  (a) in relation to a transfer of cash or other property (other than
securities) under this Annex, a day on which commercial banks are open for
business (including dealings in foreign exchange and foreign currency deposits)
in the place where the relevant account is located and, if different, in the
principal financial centre, if any, of the currency of such payment;


  (b) in relation to a transfer of securities under this Annex, a day on which
the clearance system agreed between the parties for delivery of the securities
is open for the acceptance and execution of settlement instructions or, if
delivery of the securities is contemplated by other means, a day on which
commercial banks are open for business (including dealings in foreign exchange
and foreign currency deposits) in the place(s) agreed between the parties for
this purpose;


  (c) in relation to a valuation under this Annex, a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
currency deposits) in the place


33


--------------------------------------------------------------------------------





Back to Contents



    of location of the Valuation Agent and in the place(s) agreed between the
parties for this purpose; and


  (d) in relation to any notice or other communication under this Annex, a day
on which commercial banks are open for business (including dealings in foreign
exchange and foreign currency deposits) in the place specified in the address
for notice most recently provided by the recipient.


  Minimum Transfer Amount means, with respect to a party, the amount specified
as such for that party in Paragraph 11(b)(iii)(C); if no amount is specified,
zero.


  New Credit Support has the meaning specified in Paragraph 3.3(a).


  Notification Time has the meaning specified in Paragraph 11(c)(iv).


  Recalculation Date means the Valuation Date that gives rise to the dispute
under Paragraph 4; provided, however, that if a subsequent Valuation Date occurs
under Paragraph 2 prior to the resolution of the dispute, then the Recalculation
Date means the most recent Valuation Date under Paragraph 2.


  Resolution Time has the meaning specified in Paragraph 11(e)(i).


  Return Amount has the meaning specified in Paragraph 2.2.


  Settlement Day means, in relation to a date, (a) with respect to a transfer of
cash or other property (other than securities), the next Local Business Day and
(b) with respect to a transfer of securities, the first Local Business Day after
such date on which settlement of a trade in the relevant securities, if effected
on such date, would have been settled in accordance with customary practice when
settling through the clearance system agreed between the parties for delivery of
such securities or, otherwise, on the market in which such securities are
principally traded (or, in either case, if there is no such customary practice,
on the first Local Business Day after such date on which it is reasonably
practicable to deliver such securities).


  Threshold means, with respect to a party, the Base Currency Equivalent of the
amount specified as such for that party in Paragraph 11(b)(iii)(B); if no amount
is specified, zero.


  Transferee means, in relation to each Valuation Date, the party in respect of
which Exposure is a positive number and, in relation to a Credit Support
Balance, the party which, subject to this Annex, owes such Credit Support
Balance or, as the case may be, the Value of such Credit Support Balance to the
other party.


  Transferor means, in relation to a Transferee, the other party.


  Valuation Agent has the meaning specified in Paragraph 11(c)(i).


  Valuation Date means each date specified in or otherwise determined pursuant
to Paragraph 11(c)(ii).


  Valuation Percentage means, for any item of Eligible Credit Support, the
percentage specified in Paragraph 11(b)(ii).


  Valuation Time has the meaning specified in Paragraph 11(c)(iii).


34


--------------------------------------------------------------------------------





Back to Contents



  Value means, for any Valuation Date or other date for which Value is
calculated, and subject to Paragraph 4 in the case of a dispute, with respect
to:


  (a) Eligible Credit Support comprised in a Credit Support Balance that is:


    (i) an amount of cash, the Base Currency Equivalent of such amount
multiplied by the applicable Valuation Percentage, if any; and


    (ii) a security, the Base Currency Equivalent of the bid price obtained by
the Valuation Agent multiplied by the applicable Valuation Percentage, if any;
and


  (b) items that are comprised in a Credit Support Balance and are not Eligible
Credit Support, zero.


35


--------------------------------------------------------------------------------





Back to Contents



Series 2 Class A1

SERIES 2 CLASS A1

CREDIT SUPPORT ANNEX

Elections and Variables dated as of 6 June 2007

Between

ML MBS SERVICES LIMITED

(Party A)

and

HOLMES MASTER ISSUER PLC

(Party B)

and

THE BANK OF NEW YORK, LONDON BRANCH

(the Master Issuer Security Trustee)

11. Elections and Variables


11.1 Base Currency and Eligible Currency.


  (a) “Base Currency” means GBP.


  (b) “Eligible Currency” means the Base Currency and U.S. Dollars.


11.2 It is agreed by the parties that where the Credit Support Amount is
transferred in a currency other than the Base Currency, the Valuation Percentage
specified in Paragraph 11(b)(ii) in relation to S&P and Fitch shall be reduced
by a percentage agreed by the parties and approved by the relevant Rating Agency
(“Additional Valuation Percentage”).Credit Support Obligations.


  (a) Delivery Amount, Return Amount and Credit Support Amount.


    (i) “Delivery Amount” has the meaning specified in Paragraph 2.1, as amended
(I) by deleting the words “upon a demand made by the Transferee on or promptly
following a Valuation Date” and inserting in lieu thereof the words “upon a
demand made by the Valuation Agent not later than the close of business on each
Valuation Date” and (II) by deleting in its entirety the sentence beginning
“Unless otherwise specified in Paragraph 11(b)” and inserting in lieu thereof
the following:


      “The “Delivery Amount” applicable to the Transferor for any Valuation Date
will equal the greatest of:


      (A) the amount by which (a) the Credit Support Amount (determined
according to the Fitch Criteria) exceeds (b) the Value (determined using the
Fitch Valuation Percentages in Paragraph 11(b)(ii)) as of such Valuation Date of
the Transferor’s Credit Support Balance (adjusted to include any prior Delivery
Amount and to exclude any prior Return Amount, the transfer of which, in each
case, has not yet been completed and for which the relevant Settlement Day falls
on or after such Valuation Date);


      (B) the amount by which (a) the Credit Support Amount (determined
according to the Moody’s Criteria) exceeds (b) the Value (determined using the


36


--------------------------------------------------------------------------------





Back to Contents



        applicable Moody’s Valuation Percentages in Appendix A) as of such
Valuation Date of the Transferor’s Credit Support Balance (adjusted to include
any prior Delivery Amount and to exclude any prior Return Amount, the transfer
of which, in each case, has not yet been completed and for which the relevant
Settlement Day falls on or after such Valuation Date); and


      (C) the amount by which (a) the Credit Support Amount (determined
according to the S&P Criteria) exceeds (b) the Value (determined using the S&P’s
Valuation Percentages in Paragraph 11(b)(ii)) as of such Valuation Date of the
Transferor’s Credit Support Balance (adjusted to include any prior Delivery
Amount and to exclude any prior Return Amount, the transfer of which, in each
case, has not yet been completed and for which the relevant Settlement Day falls
on or after such Valuation Date).”


      Provided further that if , in respect of any Valuation Date, the Delivery
Amount is greater than the Minimum Transfer Amount, the Transferor will transfer
to the Transferee sufficient Eligible Credit Support to ensure that, immediately
following such transfer, none of the amounts calculated under (1), (2) and (3)
of this Paragraph 11(b)(i)(A) shall be greater than zero.


    (ii) “Return Amount” has the meaning as specified in Paragraph 2.2 as
amended by deleting in its entirety the sentence beginning “Unless otherwise
specified in Paragraph 11(b)” and inserting in lieu thereof the following:


      “The “Return Amount” applicable to the Transferee for any Valuation Date
will equal the least of:


      (A) the amount by which (a) the Value (determined using the Fitch
Valuation Percentages in Paragraph 11(b)(ii)) as of such Valuation Date of the
Transferor’s Credit Support Balance (adjusted to include any prior Delivery
Amount and to exclude any prior Return Amount, the transfer of which, in each
case, has not yet been completed and for which the relevant Settlement Day falls
on or after such Valuation Date) exceeds (b) the Credit Support Amount
(determined according to the Fitch Criteria);


      (B) the amount by which (a) the Value (determined using the Moody’s
Valuation Percentages in Appendix A) as of such Valuation Date of the
Transferor’s Credit Support Balance (adjusted to include any prior Delivery
Amount and to exclude any prior Return Amount, the transfer of which, in each
case, has not yet been completed and for which the relevant Settlement Day falls
on or after such Valuation Date) exceeds (b) the Credit Support Amount
(determined according to the Moody’s Criteria); and


      (C) the amount by which (a) the Value (determined using the S&P Valuation
Percentages in Paragraph 11(b)(ii)) as of such Valuation Date of the
Transferor’s Credit Support Balance (adjusted to include any prior Delivery
Amount and to exclude any prior Return Amount, the transfer of which, in each
case, has not yet been completed and for which the relevant Settlement Day falls
on or after such Valuation Date) exceeds (b) the Credit Support Amount
(determined according to the S&P Criteria).”


      Provided further that in no event shall the Transferee be required to
transfer any Equivalent Credit Support under Paragraph 2.2 if, immediately
following such


37


--------------------------------------------------------------------------------





Back to Contents



      transfer, any of the amounts calculated under (1), (2) and (3) of
Paragraph 11(b)(i)(A) (Delivery Amount) would be greater than zero.


    (iii) “Credit Support Amount” has the meaning specified under the relevant
definition of Ratings Criteria.


  (b) Eligible Credit Support. On any date:


    (i) for the purpose of Moody’s the collateral specified in Appendix A will
qualify as “Eligible Credit Support” for Party A and Valuation Percentages shall
apply as set out in such table; and


    (ii) for the purpose of Fitch the following items will qualify as “Eligible
Credit Support” for Party A and Valuation Percentage shall apply as set out
below:


   
Eligible Credit Support
 
Valuation Percentage
  (A)
cash in an Eligible Currency
 
100%.
            (B)
negotiable debt obligations issued after 18 July 1984 by the U.S. Treasury
Department having a residual maturity on such date of less than 1 year (with
local and foreign currency issuer ratings of AAA by S&P or above).
 
The applicable Advance Rate, if any (the “Advance Rate”), under the heading
“Notes Rating/AAA” in the table entitled “Advance Rates (%)” in Appendix 3 to
Fitch’s Structured Finance Report entitled “Counterparty Risk in Structured
Finance Transactions: Swap Criteria” dated 13 September 2004 (the “Fitch
Report”).
            (C)
negotiable debt obligations issued after 18 July 1984 by the U.S. Treasury
Department having a residual maturity on such date equal to or greater than 1
year but less than 5 years (with local and foreign currency issuer ratings of
AAA by S&P or above).
 
The applicable Advance Rate, if any.
            (D)
negotiable debt obligations issued after 18 July 1984 by the U.S. Treasury
Department having a residual maturity on such date equal to or greater than 5
years but less than 10 years (with local and foreign currency issuer ratings of
AAA by S&P or above).
 
The applicable Advance Rate, if any.
            (E)
negotiable debt obligations of the Federal Republic of Germany (with local and
foreign currency issuer ratings of AA by S&P or above) with a residual maturity
of less than 10 years.
 
The applicable Advance Rate, if any.


38


--------------------------------------------------------------------------------





Back to Contents



 
(F)
negotiable debt obligations of the Republic of France (with local and foreign
currency issuer ratings of AA by S&P or above) with a residual maturity of less
than 10 years.
 
The applicable Advance Rate, if any.
           
(G)
negotiable debt obligations of Belgium (with local and foreign currency issuer
ratings of AA by S&P or above) with a residual maturity of less than 10 years.
 
The applicable Advance Rate, if any.
           
(H)
negotiable debt obligations of the United Kingdom (with local and foreign
currency issuer ratings of AA by S&P or above) with a residual maturity of less
than 10 years.
 
The applicable Advance Rate, if any.
           
(I)
negotiable debt obligations of Switzerland (with local and foreign currency
issuer ratings of AA by S&P or above) with a residual maturity of less than 10
years.
 
The applicable Advance Rate, if any.
           
(J)
negotiable debt obligations of Italy (with local and foreign currency issuer
ratings of AA by S&P or above) with a residual maturity of less than 10 years.
 
The applicable Advance Rate, if any.
           
(K)
negotiable debt obligations of the Netherlands (with local and foreign currency
issuer ratings of AA by S&P or above) with a residual maturity of less than 10
years.
 
The applicable Advance Rate, if any.
           
(L)
negotiable senior debt obligations of the US Government National Mortgage
Association, the US Federal National Mortgage Association, the US Federal Home
Loan Mortgage Corporation, the US Student Loans Marketing Association or a US
Federal Home Loan Bank (all entities rated AAA by S&P or above) with a residual
maturity on such date equal to or greater than 1 year but less than 3 years.
 
The applicable Advance Rate, if any.


39


--------------------------------------------------------------------------------





Back to Contents



 
(M)
negotiable senior debt obligations of the US Government National Mortgage
Association, the US Federal National Mortgage Association, the US Federal Home
Loan Mortgage Corporation, the US Student Loans Marketing Association or a US
Federal Home Loan Bank (all entities rated AAA by S&P or above) with a residual
maturity on such date equal to or greater than 3 years but less than 5 years.
 
The applicable Advance Rate, if any.
           
(N)
negotiable senior debt obligations of the US Government National Mortgage
Association, the US Federal National Mortgage Association, the US Federal Home
Loan Mortgage Corporation, the US Student Loans Marketing Association or a US
Federal Home Loan Bank (all entities rated AAA by S&P or above) with a residual
maturity on such date equal to or greater than 5 years but less than 7 years.
 
The applicable Advance Rate, if any.
           
(O)
negotiable senior debt obligations of the US Government National Mortgage
Association, the US Federal National Mortgage Association, the US Federal Home
Loan Mortgage Corporation, the US Student Loans Marketing Association or a US
Federal Home Loan Bank (all entities rated AAA by S&P or above) with a residual
maturity on such date equal to or greater than 7 years but less than 10 years.
 
The applicable Advance Rate, if any.


  (A) for the purpose of S&P the following items will qualify as “Eligible
Credit Support” for Party A and Valuation Percentages shall apply as set out
below:


   
Eligible Credit Support
 
Initial S&P Rating Event
Subsequent S&P Rating Event
  (A)
Cash
 
100%
80%


40


--------------------------------------------------------------------------------





Back to Contents



              (B)
U.S. treasuries (current coupon, constant maturity), “AAA” U.S. agencies, “AAA”
covered bonds (floating), “AAA” sovereign bonds (floating), “AAA”, “AA” credit
card ABS (floating), “AAA”, “AA” auto ABS (floating), and “AAA” U.S. student
loan AABS (floating) with a residual maturity of less than 5 years
 
98.04%
78.43%
              (C)
U.S. treasuries (current coupon, constant maturity), “AAA” U.S. agencies, “AAA”
covered bonds (floating), “AAA” sovereign bonds (floating), “AAA”, “AA” credit
card ABS (floating), “AAA”, “AA” auto ABS (floating), and “AAA” U.S. student
loan AABS (floating) with a residual maturity equal to or greater than 5 years
and less than or equal to 10 years
 
92.59%
74.07%
              (D)
“AAA” covered bonds (foxed), “AAA” sovereign bonds (fixed), “A” credit cards ABS
(floating), “A” auto ABS (floating), “AAA” CMBS (floating), “AAA” CDO (floating)
“AA”, “A” U.S. student loans ABS (floating), and “AAA”, “AA” U.S. and European
corporate bonds (fixed or floating) with a residual maturity of less than 5
years
 
95.24%
76.19%
              (E)
“AAA” covered bonds (foxed), “AAA” sovereign bonds (fixed), “A” credit cards ABS
(floating), “A” auto ABS (floating), “AAA” CMBS (floating), “AAA” CDO (floating)
“AA”, “A” U.S. student loans ABS (floating), and “AAA”, “AA” U.S. and European
corporate bonds (fixed or floating) with a residual maturity equal to or greater
than 5 years and less than or equal to 10 years
 
86.96%
69.57%
              (F)
“BBB” credit cards ABS (floating), “BBB” auto ABS (floating), “AA”, “A” CDO
(floating), “BBB” U.S. student loan ABS (floating), and “A” corporate bonds
(fixed or floating) with a residual maturity of less than 5 years
 
80.00%
64.00%
              (G)
“BBB” credit cards ABS (floating), “BBB” auto ABS (floating), “AA”, “A” CDO
(floating), “BBB” U.S. student loan ABS (floating), and “A” corporate bonds
(fixed or floating) with a residual maturity equal to or greater than 5 years
and less than or equal to 10 years
 
71.43%
57.14%


41


--------------------------------------------------------------------------------





Back to Contents



    With respect to S&P, “Valuation Percentage” means, with respect to a
Valuation Date and each instrument in the above table (i) so long as the
Threshold for purposes of S&P for such Valuation Date is zero and either (A) a
Subsequent S&P Rating Event is not continuing or (B) a Subsequent S&P Rating
Event is continuing but less than 10 Business Days (as defined in the
Confirmation for the swap transaction under this Agreement) have elapsed since
such Subsequent S&P Rating Event first occurred, the corresponding percentage
for such instrument in the column headed “Initial S&P Rating Event” or (ii) so
long as (A) a Subsequent S&P Rating Event has occurred and is continuing and (B)
at least 10 Business Days have elapsed since such Subsequent S&P Rating Event
first occurred, the corresponding percentage in the column headed “ Subsequent
S&P Rating Event.”


  (c) Thresholds.


    (i) “Independent Amount” means, for Party A and Party B, with respect to
each Transaction, zero.


    (ii) “Threshold” means, for Party A: infinity, unless (1) an Initial S&P
Rating Event or a Subsequent S&P Rating Event has occurred and is continuing and
Party A has not taken alternative action as contemplated by paragraphs
7.1(b)(i), 7.1(b)(ii) or 7.1(b)(iii) of Part 5 of the Schedule to the Agreement
or if paragraph 7.2(b) of Part 5 of the Schedule applies (S&P Threshold), (2) an
Initial Fitch Rating Event, a First Subsequent Fitch Rating Event or a Second
Subsequent Fitch Rating Event has occurred and is continuing and Party A has not
taken alternative action as contemplated by paragraphs7.5 (ii), (iii), or (iv),
or 7.6(ii) of Part 5 of the Schedule to the Agreement or if paragraph 7.7(ii) of
Part 5 of the Schedule applies (Fitch Threshold) or (3) the Moody’s Threshold is
zero, in which case the Threshold for Party A shall be zero; and


        Threshold means, for Party B: infinity


        Moody’s Threshold means, (A) so long as the First Rating Trigger
Requirements apply and either (i) the First Rating Trigger Requirements have
applied since this Annex was executed or (ii) at least 30 Local Business days
have elapsed since the last time the First Rating Trigger Requirements did not
apply, zero and (B) at any other time, infinity.


    (iii) “Minimum Transfer Amount” means, with respect to Party A, and Party B,
GBP 50,000; provided, that if (1) an Event of Default has occurred and is
continuing in respect of which Party A or Party B is the Defaulting Party, or
(2) an Additional Termination Event has occurred in respect of which Party A or
Party B is an Affected Party, the Minimum Transfer Amount with respect to Party
A or Party B, as applicable, shall be zero.


    (iv) “Rounding”. The Delivery Amount will be rounded up to the nearest
integral multiple of GBP 10,000 and the Return Amount will be rounded down to
the nearest integral multiple of GBP 10,000, subject to the maximum Return
Amount being equal to the Credit Support Balance.


11.3 Valuation and Timing.


  (a) “Valuation Agent” means Party A in all circumstances.


  (b) “Valuation Date” means the first Business Day of each calendar week;
provided that if such day is not a Local Business Day then the Valuation Date
shall be the preceding day that is a


42


--------------------------------------------------------------------------------





Back to Contents



    Local Business Day and provided that for so long as the Second Rating
Trigger Requirements apply, Valuation Date shall mean each Local Business Day.


  (c) “Valuation Time” means the close of business on the Local Business Day
immediately preceding the Valuation Date or date of calculation, as applicable;
provided that the calculations of Value and Exposure will be made as of
approximately the same time on the same date.


  (d) “Notification Time” means by 5.00 p.m., London time, on a Local Business
Day.


11.4 Exchange Date.


  Exchange Date has the meaning specified in Paragraph 3(c)(ii).


11.5 Dispute Resolution.


  (a) “Resolution Time” means 2.00 p.m., London time, on the Local Business Day
following the date on which notice is given that gives rise to a dispute under
Paragraph 4.


  (b) “Value”. For the purpose of Paragraphs 4(a)(4)(i)(C) and 4(a)(4)(ii), the
Value of the outstanding Credit Support Balance or of any transfer of Eligible
Credit Support or Equivalent Credit Support, as the case may be, will be
calculated as follows:


    For Eligible Credit Support comprised in a Credit Support Balance that is:


    (i) an amount of cash, the Base Currency Equivalent of such amount; and


    (ii) a security, the sum of (a)(x) the highest bid price on such date for
such securities on the principal national securities exchange on which such
securities are listed, multiplied by the applicable Valuation Percentage; or (y)
where any securities are not listed on a national securities exchange, the
highest bid price for such securities quoted as at such date by any principal
market maker (which shall not be, and shall be independent from, the Valuation
Agent) for such securities chosen by the Valuation Agent, multiplied by the
applicable Valuation Percentage; or (z) if no such bid price is listed or quoted
for such date, the highest bid price listed or quoted (as the case may be), as
of the day next preceding such date on which such prices were available,
multiplied by the applicable Valuation percentage; plus (b) the accrued interest
where applicable on such securities (except to the extent that such interest
shall have been paid to the Transferor pursuant to Paragraph 5(c)(ii) or
included in the applicable price referred to in subparagraph (a) above) as of
such date.


  (c) “Alternative”. The provisions of Paragraph 4 will apply.


11.6 Distribution and Interest Amount.


  (a) Interest Rate. The “Interest Rate” will be, with respect to the Base
Currency, such rate as may be agreed between the parties from time to time, and
subject to confirmation from Moody’s that it shall not affect the then current
ratings of the Series 2 Class A1 Master Issuer Notes. In the event that the
parties agree that Eligible Credit Support may include currencies other than the
Base Currency, the “Interest Rate” with respect to each such currency shall be
such rate as may be agreed between the parties at the time that it is agreed
that Eligible Credit Support may include such currency and subject to
confirmation from


43


--------------------------------------------------------------------------------





Back to Contents



    Moody’s that it shall not affect the then current ratings of the Series 2
Class A1 Master Issuer Notes.


  (b) Transfer of Interest Amount. The transfer of the Interest Amount will be
made on the first Local Business Day following the end of each calendar month to
the extent that Party B has earned and received such amount of interest and that
a Delivery Amount would not be created or increased by that transfer, and on any
other Local Business Day on which Equivalent Credit Support is transferred to
the Transferor pursuant to Paragraph 2.2, provided that Party B shall only be
obliged to transfer any Interest Amount to Party A to the extent that it has
received such amount.


  (c) Alternative to Interest Amount. The provisions of Paragraph 5(c)(ii) will
apply. For the purposes of calculating the Interest Amount the amount of
interest calculated for each day of the Interest Period shall, with respect to
any Eligible Currency, be compounded daily.


  (d) Interest Amount. The definition of “Interest Amount” shall be deleted and
replaced with the following:


    Interest Amount means, with respect to an Interest Period and each portion
of the Credit Support Balance comprised of cash in an Eligible Currency, the sum
of the amounts of interest determined for each day in that Interest Period by
the Valuation Agent as follows:


    (i) the amount of such currency comprised in the Credit Support Balance at
the close of business for general dealings in the relevant currency on such day
(or, if such day is not a Local Business Day, on the immediately preceding Local
Business Day); multiplied by


    (ii) the relevant Interest Rate; divided by


    (iii) 360 (or in the case of Pounds Sterling, 365).


  (e) Credit Support Balance The definition of Credit Support Balance shall be
amended by inserting the words “received by Party B after “Interest Amount”.


  (f) Distributions means, with respect to any Eligible Credit Support comprised
in the Credit Support Balance consisting of securities, all principal, interest
and other payments and distributions of cash or other property which a holder of
securities of the same type, nominal value, description and amount as such
Eligible Credit Support would have received from time to time.


  (g) Distributions Date means, with respect to any Eligible Credit Support
comprised in the Credit Support Balance other than cash, each date on which a
holder of such Eligible Credit Support would have received Distributions or, if
that date is not a Local Business Day, the next following Local Business Day.


11.7 Addresses for Transfers.


  Party A: Details to be obtained from ML MBS Services Limited


  Phil Junod


  Telephone No.: +44 (0)2079960980


  Party B: Details to be obtained from: Holmes Master Issuer plc,


44


--------------------------------------------------------------------------------





Back to Contents



  Collateral calls / queries should be addressed to: Holmes Master Issuer plc,


  Attention: Company Secretary


  Facsimile No.: +44 (0) 20 7756 5627


  With a copy to: Holmes Master Issuer plc,


  Attention: Securitisation Team, Retail Credit Risk


  Facsimile No.: +44 (0) 1908 343 019


11.8 Other Provisions.


  (a) Transfer Timing


    (i) The final paragraph of Paragraph 3(a) shall be deleted and replaced with
the following:


      “Subject to Paragraph 4, and unless otherwise specified, any transfer of
Eligible Credit Support or Equivalent Credit Support (whether by the Transferor
pursuant to Paragraph 2.1 or by the Transferee pursuant to Paragraph 2.2) shall
be made not later than the close of business on the Settlement Day, provided
that a demand was made by the Valuation Agent as per Paragraph 11(h)(i).”


    (ii) The definition of Settlement Day shall be deleted and replaced with the
following:


      ”Settlement Day” means the next Local Business Day after the Demand Date


    (iii) For the purposes of this Paragraph 11(h)(i):


    “Demand Date” means, with respect to a transfer by a party:


    (i) in the case of a transfer pursuant to Paragraph 2, Paragraph 3 or
Paragraph 4(a)(ii), the relevant Valuation Date (and for the avoidance of doubt,
for the purposes of Paragraph 2 and Paragraph 4(a)(ii), the Transferor will be
deemed to receive notice of the demand by the Transferee to make a transfer of
Eligible Credit Support); and


    (ii) in the case of a transfer pursuant to Paragraph 3(c)(ii)(A), the date
on which the Transferee has given its consent to the proposed exchange.


    For the avoidance of doubt, on each Demand Date the Transferor shall deliver
to the Transferee and the Note Trustee a statement showing the amount of
Eligible Credit Support to be delivered.


  (b) Costs of Transfer on Exchange


    Notwithstanding Paragraph 8, the Transferor will be responsible for, and
will reimburse the Transferee for, all transfer and other taxes and other costs
involved in the transfer of Eligible Credit Support from the Transferor to the
Transferee or in the transfer of Equivalent Credit Support from the Transferee
to the Transferor hereto.


  (c) Cumulative Rights


45


--------------------------------------------------------------------------------





Back to Contents



    The rights, powers and remedies of the Transferee under this Annex shall be
in addition to all rights, powers and remedies given to the Transferee by this
Agreement or by virtue of any statute or rule of law, all of which rights,
powers and remedies shall be cumulative and may be exercised successively or
concurrently without impairing the rights of the Transferee in the Credit
Support Balance created pursuant to this Annex.


  (d) Single Transferor and Single Transferee


    Party A and Party B agree that, notwithstanding anything to the contrary in
this Annex, (including, without limitation, the recital hereto, Paragraph 2 or
the definitions in Paragraph 10), (a) the term “Transferee” as used in this
Annex means only Party B, (b) the term “Transferor” as used in this Annex means
only Party A, (c) only Party A will be required to make Transfers of Eligible
Credit Support hereunder; and (d) in the calculation of any Credit Support
Amount, where the Transferee’s Exposure would be expressed as a negative number,
such Exposure shall be deemed to be zero.


  (e) Ratings Criteria


    “Ratings Criteria” means, the criteria used by S&P (as set out in S&P’s
Structured Finance report entitled “Revised Framework For Applying Counterparty
And Supporting Party Criteria” dated 8 May 2007) (S&P Criteria), the criteria
used by Moody’s (as set out below (Moody’s Criteria) and/or the criteria used by
Fitch (as set out in Fitch’s Structured Finance Report entitled “Counterparty
Risk in Structured Finance Transactions: Swap Criteria” dated 13 September 2004)
(Fitch Criteria) for the purposes of determining the amount of Eligible Credit
Support Party A is required to transfer hereunder following a credit ratings
downgrade where Party A has opted to transfer Eligible Credit Support in support
of its obligations under this Agreement pursuant to Part 5(7) of this Agreement.


    Moody’s Criteria


      Credit Support Amount shall mean at any time for the purposes of the
Moody’s Criteria with respect to a Transferor on a Valuation Date:


    (i) if the Moody’s Threshold for Party A is infinity (irrespective of
whether the Threshold is infinity or zero), zero;


    (ii) if the Threshold for Party A is zero by virtue of the Moody’s
Threshold, for so long as (I) no Relevant Entity has the First Trigger Required
Ratings and either (x) no Relevant Entity has had the First Trigger Required
Ratings since this Credit Support Annex was executed or (y) at least 30 Local
Business Days have elapsed since the last Local Business Day on which a Relevant
Entity had the First Trigger Required Ratings and (II) either (A) the Second
Rating Trigger Requirements do not apply (as provided in the Moody’s
Definitions, below) or (B) less than 30 Local Business Days have elapsed since
the last time the Second Rating Trigger Requirements did not apply, the greater
of:


      (A) zero; and


      (B) the sum of (x) the Transferee’s Exposure and (y) the aggregate of the
Additional First Trigger Collateral Amounts in respect of such Valuation Date
for all Transactions (other than the Transaction constituted by this Annex); and


46


--------------------------------------------------------------------------------





Back to Contents



    (iii) for so long as the Second Rating Trigger Requirements do apply and 30
or more Local Business Days have elapsed since the last time the Second Rating
Trigger Requirements did not apply, with respect to a Valuation Date, the
greater of:


      (A) zero;


      (B) the aggregate amount of the Next Payments (each determined based on
the rates prevailing on such Valuation Date) for all Next Payment Dates; and


      (C) the sum of (x) the Transferee’s Exposure and (y) the aggregate of the
Additional Second Trigger Collateral Amounts in respect of such Valuation Date
for all Transactions (other than the Transaction constituted by this Annex).


      Additional First Trigger Collateral Amount means, for any Valuation Date:


    (iv) in respect of any Transaction that is a cross-currency hedge, the
lesser of (a) the sum of (x) the product of the Transaction Notional Amount for
such Transaction for the Calculation Period which includes such Valuation Date
and the Moody’s First Trigger Cross Currency Notional Amount Lower Multiplier
and (y) the product of the Moody’s First Trigger Cross Currency DV01 Multiplier
and the Transaction Cross Currency DV01 for such Transaction and (b) the product
of the Moody’s First Trigger Cross Currency Notional Amount Higher Multiplier
and the Transaction Notional Amount for such Transaction for the Calculation
Period which includes such Valuation Date; and


    (v) in respect of any Transaction that is not a cross-currency hedge, the
lesser of (a) the product of the Moody’s First Trigger Single Currency DV01
Multiplier and the Transaction Single Currency DV01 for such Transaction and (b)
the product of the Moody’s First Trigger Single Currency Notional Amount
Multiplier and the Transaction Notional Amount for such Transaction for the
Calculation Period which includes such Valuation Date.


      Additional Second Trigger Collateral Amount means, for any Valuation Date:


    (vi) in respect of any Transaction that is both a cross-currency hedge and
an Optionality Hedge, the lesser of (x) the sum of (1) the product of
Transaction Notional Amount for such Transaction for the Calculation Period
which includes such Valuation Date and the Moody’s Second Trigger Cross Currency
Notional Amount Lower Multiplier and (2) the product of the Moody’s Second
Trigger Cross Currency DV01 Multiplier (Optionalilty) and the Transaction Cross
Currency DV01 for such Transaction and (y) the product of the Moody’s Second
Trigger Cross Currency Notional Amount Higher Multiplier (Optionality) and the
Transaction Notional Amount for such Transaction for the Calculation Period
which includes such Valuation Date;


    (vii) in respect of any Transaction that is a cross-currency hedge and is
not an Optionality Hedge, the lesser of (x) the sum of (1) the product of
Transaction Notional Amount for such Transaction for the Calculation Period
which includes such Valuation Date and the Moody’s Second Trigger Cross Currency
Notional Amount Lower Multiplier and (2) the Moody’s Second Trigger Cross
Currency DV01 Multiplier and the Transaction Cross Currency DV01 for such
Transaction and (y) the product of the Moody’s Second Trigger Cross Currency
Notional Amount Higher Multiplier


47


--------------------------------------------------------------------------------





Back to Contents



      and the Transaction Notional Amount for such Transaction for the
Calculation Period which includes such Valuation Date;


    (viii) in respect of any Transaction that is not a cross-currency hedge and
is an Optionality Hedge, the lesser of (x) the product of the Moody’s Second
Trigger Single Currency DV01 Multiplier (Optionality) and the Transaction Single
Currency DV01 for such Transaction and (y) the product of the Moody’s Second
Trigger Single Currency Notional Amount Multiplier (Optionality) and the
Transaction Notional Amount for such Transaction for the Calculation Period
which includes such Valuation Date; and


    (ix) in respect of any Transaction that is neither a cross-currency hedge
nor an Optionality Hedge, the lesser of (x) the product of the Moody’s Second
Trigger Single Currency DV01 Multiplier and the Transaction Single Currency DV01
for such Transaction and (y) the product of the Moody’s Second Trigger Single
Currency Notional Amount Multiplier and the Transaction Notional Amount for such
Transaction for the Calculation Period which includes such Valuation Date.


      Moody’s First Trigger Cross Currency DV01 Multiplier means, (A) if each
Local Business Day is a Valuation Date, 10 and (B) otherwise, 20.


      Moody’s First Trigger Cross Currency Notional Amount Higher Multiplier
means, (A) if each Local Business Day is a Valuation Date, 0.025 and (B)
otherwise, 0.05.


      Moody’s First Trigger Cross Currency Notional Amount Lower Multiplier
means, (A) if each Local Business Day is a Valuation Date, 0.01 and (B)
otherwise, 0.02.


      Moody’s First Trigger Single Currency DV01 Multiplier means, (A) if each
Local Business Day is a Valuation Date, 15 and (B) otherwise, 25.


      Moody’s First Trigger Single Currency Notional Amount Multiplier means,
(A) if each Local Business Day is a Valuation Date, 0.02 and (B) otherwise,
0.04.


      Moody’s Second Trigger Cross Currency DV01 Multiplier means, (A) if each
Local Business Day is a Valuation Date, 15 and (B) otherwise, 25.


      Moody’s Second Trigger Cross Currency DV01 Multiplier (Optionality) means,
(A) if each Local Business Day is a Valuation Date, 30 and (B) otherwise, 40.


      Moody’s Second Trigger Cross Currency Notional Amount Higher Multiplier
means, (A) if each Local Business Day is a Valuation Date, 0.09 and (B)
otherwise, 0.1.


      Moody’s Second Trigger Cross Currency Notional Amount Higher Multiplier
(Optionality) means, (A) if each Local Business Day is a Valuation Date, 0.11
and (B) otherwise, 0.12.


      Moody’s Second Trigger Cross Currency Notional Amount Lower Multiplier
means, (A) if each Local Business Day is a Valuation Date, 0.06 and (B)
otherwise, 0.07.


      Moody’s Second Trigger Single Currency DV01 Multiplier means, (A) if each
Local Business Day is a Valuation Date, 50 and (B) otherwise, 60.


      Moody’s Second Trigger Single Currency DV01 Multiplier (Optionality)
means, (A) if each Local Business Day is a Valuation Date, 65 and (B) otherwise,
75.


48


--------------------------------------------------------------------------------





Back to Contents



      Moody’s Second Trigger Single Currency Notional Amount Multiplier means,
(A) if each Local Business Day is a Valuation Date, 0.08 and (B) otherwise,
0.09.


      Moody’s Second Trigger Single Currency Notional Amount Multiplier
(Optionality) means, (A) if each Local Business Day is a Valuation Date, 0.10
and (B) otherwise, 0.11.


      Next Payment means, in respect of each Next Payment Date, the greater of
(i) the Base Currency Equivalent of any payments due to be made by Party A under
Section 2(a) on such Next Payment Date less the Base Currency Equivalent of any
payments due to be made by Party B under Section 2(a) on such Next Payment Date
(in each case, after giving effect to any applicable netting under Section 2(c))
and (ii) zero.


      Next Payment Date means each date on which the next scheduled payment
under any Transaction (other than the Transaction constituted by this Annex) is
due to be paid.


      Optionality Hedge means any Transaction that is a cap, floor, swaption, or
a Transaction-Specific Hedge.


      Transaction Cross Currency DV01 means, with respect to a Transaction and
any date of determination, the greater of (i) the estimated change in the
mid-market value with respect to such Transaction that would result from a one
basis point change in the relevant swap curve (denominated in the currency of
Party A’s payment obligations under such Transaction) on such date and (ii) the
estimated change in the mid-market value with respect to such Transaction that
would result from a one basis point change in the relevant swap curve
(denominated in the currency of Party B’s payment obligations under such
Transaction) on such date, in each case as determined by the Valuation Agent in
good faith and in a commercially reasonable manner in accordance with the
relevant methodology customarily used by the Valuation Agent.


      Transaction Notional Amount means (A) in respect of any Transaction that
is a cross-currency hedge, the Base Currency Equivalent of the Currency Amount
applicable to Party A’s payment obligations and (B) in respect of any other
Transaction, the Base Currency Equivalent of the Notional Amount.


      Transaction Single Currency DV01 means, with respect to a Transaction and
any date of determination, the estimated change in the mid-market value with
respect to such Transaction that would result from a one basis point change in
the relevant swap curve on such date, as determined by the Valuation Agent in
good faith and in a commercially reasonable manner in accordance with the
relevant methodology customarily used by the Valuation Agent.


      Transaction-Specific Hedge means any Transaction in respect of which the
Transaction Notional Amount for each Calculation Period is “balance guaranteed”
or otherwise not an amount that is fixed at the inception of the Transaction.


    Fitch Criteria


      Credit Support Amount shall mean at any time for the purposes of the Fitch
Criteria with respect to a Transferor on a Valuation Date (i) at any time that
the Fitch Threshold for Party A is infinity (irrespective of whether the
Threshold is infinity or zero), zero and (ii) at any time that the Threshold for
Party A is zero by virtue of the Fitch Threshold, the result of the following
formula:


   
max [MV plus VC x 105 per cent multiplied by N;0]


49


--------------------------------------------------------------------------------





Back to Contents



    where:


      max means maximum;


      MV means the Transferee’s Exposure;


      VC means the applicable volatility cushion at that time determined by
reference to the table headed “Volatility Cushion (%)” appearing at the end of
Appendix 2 to the Fitch Criteria (and for such purpose calculating the relevant
Weighted Average Life assuming a zero prepayment rate and zero default rate in
relation to the mortgages beneficially owned by Party B), if applicable; and


      N means the aggregate Currency Amounts applicable to Party A in respect of
all Transactions under this Agreement (other than the Transaction constituted by
this Annex) outstanding at that time.


    S&P Criteria


      Credit Support Amount shall mean at any time for the purposes of the S&P
Criteria with respect to a Transferor on a Valuation date:


    (i) if the S&P Threshold for such Valuation Date is zero and either (i) a
Subsequent S&P Rating Event is not continuing or (ii) a Subsequent S&P Rating
Event is continuing but such Subsequent S&P Rating Event was not continuing when
this Credit Support Annex was executed and less than 10 Business Days (as
defined in the Confirmation for the swap transaction under this Agreement) have
elapsed since such Subsequent S&P Rating Event first occurred, an amount equal
to the Transferee’s Exposure;


    (ii) if (i) a Subsequent S&P Rating Event has occurred and is continuing and
(ii) either such Subsequent S&P Rating Event was continuing when this Credit
Support Annex was executed or 10 or more Business Days (as defined in the
Confirmation for the swap transaction under this Agreement) have elapsed since
such Subsequent S&P Rating Event first occurred, an amount equal to 125% of the
Transferee’s Exposure; or


    (iii) if the S&P Threshold is infinity (irrespective of whether the
Threshold is infinity or zero), zero.


  (f) Calculations.


    Paragraph 3(b) of this Annex shall be amended by inserting the words “and
shall provide each party (or the other party, if the Valuation Agent is a party)
with a description in reasonable detail of how such calculations were made, upon
request” after the word “calculations” in the third line thereof.


  (g) Independent Party.


    If Party A is at any time rated below “A3” or “Prime-2” by Moody’s or below
“BBB+” or “F2” by Fitch, Party A shall (i) on a weekly basis (on the same date
that the Valuation Agent makes its calculation), obtain a calculation from a
party which is independent to Party A’s trading desk (or the equivalent) (for
example the middle office or market risk department of Party A, Party A’s
auditors or a consulting firm in derivative products appointed by Party A) to
validate the calculation of any calculation by Party A’s trading desk (or the
equivalent);


50


--------------------------------------------------------------------------------





Back to Contents



    and (ii) upon the written request of Moody’s or Fitch, on a monthly basis,
use its best efforts to seek two quotations from Reference Market-makers;
provided that if 2 Reference Market-makers are not available to provide a
quotation, then fewer than 2 Reference Market-makers may be used for such
purpose, and if no Reference Market-makers are available, the Master Issuer
Security Trustee will determine an alternative source, for the purpose of
calculations. Where more than one quotation is obtained, the quotation
representing the greatest amount of Exposure of the Transferee shall be used by
the Valuation Agent.”


  (h) “Exposure” has the meaning specified in Paragraph 10, except that (1)
after the word “Agreement” the words “(assuming, for this purpose only, that
Part 5(16) (Calculations) of the Schedule is deleted)” shall be inserted and (2)
at the end of the definition of Exposure, the words “with terms that are, in all
material respects, no less beneficial for Party B than those of this Agreement”
shall be added.


  (i) Definitions. As used in this Annex, the following terms shall mean:


      Fitch means Fitch Ratings Ltd and includes any successors thereto;


      Moody’s means Moody’s Investors Service Limited and includes any
successors thereto;


      S&P means Standard & Poor’s Rating Services, a division of the McGraw-Hill
Companies, Inc.


51


--------------------------------------------------------------------------------





Back to Contents



IN WITNESS WHEREOF the parties have signed this Annex as of the date first above
written.

ML MBS SERVICES LIMITED HOLMES MASTER ISSUER PLC


By: /s/ PHIL JUNOD
Title:
Date: By: /s/ T.C.R. SHEPHERD
Title:
Date:


By:
Title:
Date: By:
Title:
Date:


THE BANK OF NEW YORK, LONDON BRANCH


By: /s/ D. PARENTE
Title:
Date:


By:
Title:
Date:


52


--------------------------------------------------------------------------------





Back to Contents



APPENDIX 1

MOODY’S ELIGIBLE COLLATERAL AND VALUATION PERCENTAGES

  FIRST TRIGGER   SECOND TRIGGER   INSTRUMENT     Sterling Cash 100 % 100 % EURO
Cash 98 % 96 % U.S. Dollar Cash 97 % 94 % Fixed-Rate Negotiable Treasury Debt
Issued by The U.S. Treasury Department with Remaining Maturity     <1 Year 97 %
94 % 1 to 2 years 97 % 93 % 2 to 3 years 97 % 92 % 3 to 5 years 97 % 91 % 5 to 7
years 97 % 89 % 7 to 10 years 97 % 88 % 10 to 20 years 97 % 84 % > 20 years 97 %
82 % Floating-Rate Negotiable Treasury Debt Issued by The U.S. Treasury
Department     All Maturities 97 % 93 % Fixed-Rate U.S. Agency Debentures with
Remaining Maturity     < 1 Year 97 % 93 % 1 to 2 years 97 % 92 % 2 to 3 years 97
% 91 % 3 to 5 years 97 % 90 % 5 to 7 years 97 % 88 % 7 to 10 years 97 % 87 % 10
to 20 years 97 % 83 % > 20 years 97 % 81 % Floating-Rate U.S. Agency Debentures
    All Maturities 97 % 92 % Fixed-Rate Euro-Zone Government Bonds Rated Aa3 or
Above with Remaining Maturity     < 1 Year 98 % 96 % 1 to 2 years 98 % 95 % 2 to
3 years 98 % 94 % 3 to 5 years 98 % 92 % 5 to 7 years 98 % 90 % 7 to 10 years 98
% 89 % 10 to 20 years 98 % 84 % > 20 years 98 % 83 % Floating-Rate Euro-Zone
Government Bonds Rated Aa3 or Above     All Maturities 98 % 95 % Fixed-Rate
United Kingdom Gilts with Remaining Maturity     < 1 Year 100 % 99 % 1 to 2
years 100 % 98 % 2 to 3 years 100 % 97 % 3 to 5 years 100 % 96 % 5 to 7 years
100 % 95 % 7 to 10 years 100 % 94 % 10 to 20 years 100 % 89 % > 20 years 100 %
87 %


1


--------------------------------------------------------------------------------





Back to Contents



Floating-Rate United Kingdom Gilts               All Maturities 100 % 99 % All
other instruments
zero or such other percentage in respect of which Moody’s has delivered a
written ratings affirmation in relation to all rated notes
 
zero or such other percentage in respect of which Moody’s has delivered a
written ratings affirmation in relation to all rated notes
 

For the purpose of the table above, the column headed “First Trigger” applies
for so long as (A) the Second Rating Trigger Requirements do not apply or (B)
less than 30 Local Business Days have elapsed since the last time the Second
Rating Trigger Requirements did not apply and the column headed “Second Trigger”
applies at any other time.

2


--------------------------------------------------------------------------------





Back to Contents



Series 2 Class A1

From: ML MBS Services Limited


To: Holmes Master Issuer PLC
Abbey National House
2 Triton Square
Regent’s Place
London
NW1 3AN


Attention: Company Secretary


To: The Bank of New York, London Branch
40th Floor, One Canada Square
London
E14 5AL


Attention: Global Structured Finance - Corporate Trustee


20 June 2007

Dear Sirs

Confirmation - Series 2 Class A1 Dollar to Sterling Currency Swap

The purpose of this letter is to confirm the terms and conditions of the swap
transaction entered into between us on the Trade Date specified below (the Swap
Transaction). This letter constitutes a Confirmation as referred to in the 1992
ISDA Master Agreement (Multicurrency-Cross Border) (Series 2 Class A1) and the
Schedule thereto entered into between ML MBS Services Limited, Holmes Master
Issuer PLC and The Bank of New York, London Branch (the Master Issuer Security
Trustee) and dated 6 June 2007 as amended and supplemented from time to time
(the Agreement).

The definitions and provisions contained in the 2000 ISDA Definitions as
published by the International Swaps & Derivatives Association, Inc. (the
Definitions) are incorporated into this Confirmation. In the event of any
inconsistency between any of the following, the first listed shall govern: (a)
this Confirmation, (b) the Master Definitions Schedule, and (c) the Definitions.

The term Transaction as used herein shall, for the purposes of the Definitions,
have the same meaning as Swap Transaction.

9. The following terms relate to all Transactions to which this Confirmation
relates:


  Party A: ML MBS Services Limited


  Party B: Holmes Master Issuer PLC


  Trade Date: 6 June 2007


  Effective Date: 20 June 2007


  Termination Date: The earlier of (a) the Party A Payment Date falling in July
2020 and (b) the date on which all of the Relevant Notes are redeemed


3


--------------------------------------------------------------------------------





Back to Contents



  in full.


  Dollar Currency Swap Rate: 1.9920 (USD per GBP)


  Business Days: London, New York and TARGET


  Business Day Convention: Modified Following


  Calculation Agent: Party A


  Relevant Notes: Series 2 Class A1 Master Issuer 2007-2Notes


  Party A Floating Amounts:


  Party A Currency Amount: In respect of each Party A Calculation Period, an
amount in Dollars equal to the principal amount outstanding of the Relevant
Notes on the first day of such Calculation Period (after taking into account any
redemption on such day).


  Party A Payment Dates: 15th January, 15th April, 15th July and 15th October of
each year commencing on 15th October, 2007 up to and including the Termination
Date.


  Floating Rate for Party A initial Calculation Period: Linear Interpolation
based on 3 month and 4 month USD-LIBOR-BBA except that references to “Telerate
Page 3750” will be replaced by references to “the Reuters Screen LIBOR01 Page”.


  Party A Floating Rate Option: USD-LIBOR-BBA except that references to
“Telerate Page 3750” will be replaced by references to “the Reuters Screen
LIBOR01 Page”.


  Designated Maturity: 3 months


  Spread: From and including the Effective Date to (and including) the Party A
Payment Date falling in October 2011 plus 0.05% per annum and thereafter plus
0.10% per annum.


  Rounding: Rounded to the nearest cent


  Reset Date: First day of the relevant Calculation Period


  Party A Floating Rate Day Count Fraction: Actual/360


  Party B Floating Amounts:


  Party B


  Currency Amount: In respect of each Party B Calculation Period, an amount in
Sterling equivalent to the Party A Currency Amount for the Party A Calculation
Period commencing on the first day of such Party B Calculation Period, converted
by reference to the Dollar Currency Swap Rate.


  Party B


4


--------------------------------------------------------------------------------





Back to Contents



  Payment Dates: 15th January, 15th April, 15th July and 15th October of each
year commencing on 15th October, 2007 up to and including the Termination Date.


  Floating Rate for Party B initial Calculation Period: Linear Interpolation
based on 3 month and 4 month GBP-LIBOR-BBA is applicable except that references
to “Telerate Page 3750” will be replaced by references to “the Reuters Screen
LIBOR01 Page”.


  Party B
Floating Rate Option: GBP-LIBOR-BBA except that references to “Telerate Page
3750” will be replaced by references to “the Reuters Screen LIBOR01 Page”.


  Designated Maturity: 3 months


  Spread: From and including the Effective Date to (and including) the Party B
Payment Date falling in October 2011 plus 0.06780% per annum and thereafter plus
0.28560% per annum.


  Floating Rate Day
Count Fraction: Actual/365(Fixed)


  Rounding: Rounded to the nearest penny


  Reset Date: First day of the relevant Calculation Period


  Initial Exchange:


  Initial Exchange Date: 20 June 2007


  Party A Initial
Exchange Amount: GBP 1,380,522,000


  Party B Initial
Exchange Amount: USD 2,750,000,000


  Interim Exchange:


  Interim Exchange Dates: Each Party A Payment Date and Party B Payment Date
(other than the Termination Date) on which any of the Relevant Notes are
redeemed in whole or in part.


  Party A Interim
Exchange Amount: In respect of each Interim Exchange Date, an amount in Dollars
equal to the amount of the Relevant Notes redeemed on such Interim Exchange
Date.


  Party B Interim
Exchange Amount: In respect of each Interim Exchange Date, the Sterling
equivalent of the Party A Interim Exchange Amount for such Interim Exchange Date
converted by reference to the Dollar Currency Swap Rate.


  Final Exchange:


5


--------------------------------------------------------------------------------





Back to Contents



  Final Exchange Date: Termination Date


  Party A Final Exchange Amount: An amount in Dollars equal to the principal
amount outstanding of the Relevant Notes on the Final Exchange Date (before
taking into account any redemption on such day).


  Party B Final Exchange Amount: The Sterling equivalent of the Party A Final
Exchange Amount for the Final Exchange Date converted by reference to the Dollar
Currency Swap Rate.


10. Deferral of Floating Amounts, Interim Exchange Amounts and Final Exchange
Amounts:


  If any payment of interest under the Relevant Notes is deferred in accordance
with the terms and conditions of the Relevant Notes or if Party B otherwise
makes only a partial payment of any Party B Floating Amount, Party B Interim
Exchange Amount or Party B Final Exchange Amount, then a corresponding part of
the Party A Floating Amount, Party A Interim Exchange Amount or Party A Final
Exchange Amount (as the case may be) and a pro rata part of the Party B Floating
Amount, Party B Interim Exchange Amount or Party B Final Exchange Amount (as the
case may be) which, in each case, would otherwise be due in respect of the
relevant Party A Payment Date and Party B Payment Date respectively, shall be
deferred.


  On any subsequent occasion if any payment of interest under the Relevant Notes
is deferred (including any payment of a previous shortfall of interest under the
Relevant Notes or any payment of interest on such shortfall) in accordance with
the terms and conditions of the Relevant Notes or if Party B otherwise makes
only a partial payment of any Party B Floating Amount, Party B Interim Exchange
Amount or Party B Final Exchange Amount, then all or a corresponding part of the
Party A Floating Amount, Party A Interim Exchange Amount or Party A Final
Exchange Amount (as the case may be) and a pro rata part of the Party B Floating
Amount, Party B Interim Exchange Amount or Party B Final Exchange Amount (as the
case may be) shall be deferred.


  Any such amount so deferred on the Party A Floating Amount shall be payable on
the next Party A Payment Date (together with an additional floating amount
accrued thereon at the applicable Party A Floating Rate) and the Party A
Floating Amount due on such date shall be deemed to include such amounts.


  Any such amount so deferred on the Party B Floating Amount shall be payable on
the next Party B Payment Date (together with an additional floating amount
accrued thereon accrued at the applicable Party B Floating Rate) and the Party B
Floating Amount due on such date shall be deemed to include such amounts.


  Any such amount so deferred on the Party B Interim Exchange Amount shall be
payable on the next Party B Payment Date on which any Notes are to be redeemed,
and the related deferred portion of the Party A Interim Exchange Amount shall
also be payable on such date.


  Any such amounts so deferred on the Party B Final Exchange Amount and Party A
Final Exchange Amount shall not be payable and the parties shall have no further
obligations to each other in respect of such amounts.


11. Additional Termination Event:


6


--------------------------------------------------------------------------------





Back to Contents



  In relation to Section 5(b)(v) of the Agreement and the relevant Additional
Termination Event set out in the Schedule to the Agreement, in the case of a
redemption in full of the Relevant Notes pursuant to Condition 5.5 of the Terms
and Conditions the following provisions shall apply:


  (a) the Early Termination Date shall be deemed to occur on the day which is 2
Local Business Days prior to the Termination Date;


  (b) notwithstanding Section 6(c)(ii) of the Agreement:


    (i) Party B shall pay the Party B Final Exchange Amount to Party A and Party
A shall pay the Party A Final Exchange Amount to Party B, in each case, on the
Termination Date; and


    (ii) Party A shall pay the Party A Floating Amount calculated in respect of
the final Party A Calculation Period to Party B on the Termination Date; and


    (iii) Party B shall pay the Party B Floating Amount calculated in respect of
the final Party B Calculation Period to Party A on the Termination Date (the
amounts referred to in (a), (b) and (c) together being, the Scheduled Payments);
and


  (c) for the purposes of Section 6(e), the Market Quotation in respect of this
Terminated Transaction shall be deemed to be the Market Quotation determined in
respect of a hypothetical Terminated Transaction having the same terms as this
Terminated Transaction but using the anticipated rate of reduction in the Party
A Currency Amount and Party B Currency Amount as if paragraph (b)(i) above did
not apply and as if the Termination Date were the Party A Payment Date falling
in July 2020 less the Market Quotation determined in respect of a hypothetical
Terminated Transaction having the same terms as this Terminated Transaction
taking paragraph (b)(i) abovectual Termination Date as determined above into
account.


12. Account Details:


  Payments to Party A In USD:
Bank: Citibank NA, New York


  ABA#: 021000089


  Account Number: 30602715


  Swift Code: CITIUS33


  Payments to Party A in Sterling:
Bank: HSBC Bank Plc, London


  IBAN: GB61MIDL40051557090853


  Sort Code: 40-05-15


  Account Number: 57090853


  SWIFT: MIDLGB22


  Payments to Party B in USD:
Correspondent Bank: Citibank, N.A., New York


7


--------------------------------------------------------------------------------





Back to Contents



  ABA No.: 021000089


  Beneficiary Bank: Citibank, N.A., London


  Account Number: 11591711


  Sort Code: 18 50 04


  Beneficiary: Holmes Master Issuer PLC


  IBAN No: GB 81 CITI 1850 0811 5917 11


  SWIFT Code: CITIGB2L - Citibank London via Citibank New York, SWIFT code:
CITIUS33


  Payments to Party B in Sterling:
Bank: Abbey National plc


  Account Number: 900 35033


  Sort Code: 09-02-40


  Beneficiary: Holmes Master Issuer PLC


  SWIFT BIC: ABBYGB2L


13. Notice Details:


  Party A: ML MBS Services Limited


  Address: Merrill Lynch Finance Centre
2 King Edward Street
London EC1A 1HQ


  Attention: Phil Junod


  Phone Number: +44 (0)207 9960980


  Party B: Holmes Master Issuer PLC


  Address: c/o Abbey National plc
2 Triton Square
Regent’s Place
London
NW1 3AN


  Facsimile Number: +44 (0) 20 7756 5627


  Attention: Company Secretary


  With a copy to: c/o Abbey National plc
Abbey House (AAM 129)
201 Grafton Gate East
Milton Keynes
MK9 1AN


8


--------------------------------------------------------------------------------





Back to Contents




  Facsimile Number: +44 (0) 1908 343 019


  Attention: Securitisation Team, Retail Credit Risk


  With a copy to the
Issuer Security


  Trustee: The Bank of New York, London Branch


  Address: 40th Floor, One Canada Square
London
E14 5AL


  Facsimile Number: +44 (0) 20 7964 6061/6399


  Attention: Global Structured Finance - Corporate Trustee


14. Notifications


  For the purposes of making any determination or calculation hereunder, the
Calculation Agent may rely on any information, report, notice or certificate
delivered to it by the Cash Manager or Party B and the Calculation Agent will
not be liable for any error, incompleteness or omission regarding such
information.


  Party B or the Cash Manager acting on its behalf will notify Party A of the
amount of principal payments to be made on and the principal amount outstanding
of the Notes on each Interest Payment Date no later than two (2) Local Business
Days prior to such Interest Payment Date. Party B, or the Master Issuer Security
Trustee acting on its behalf, will notify Party A as soon as it is reasonably
practical of any early redemption or purchase of the Notes in accordance with
the Conditions of the Notes.

Yours faithfully

ML MBS SERVICES LIMITED

By: /s/ PHIL JUNOD

Name:

Title:

Confirmed as of the date first written:




ML MBS SERVICES LIMITED

HOLMES MASTER ISSUER PLC


By:

/s/ PHIL JUNOD
Name:
Title:
Date:

By: /s/ T.C.R. SHEPHERD
Name:
Title:
Date:



THE BANK OF NEW YORK, LONDON BRANCH


By: /s/ D. PARENTE
Name:
Title:
Date:

HOLMES MASTER ISSUER PLC

9


 

--------------------------------------------------------------------------------




